Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 1 of 142   PageID #: 3149
                                                                                    1




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF MAINE

          ____________________________

          UNITED STATES OF AMERICA,             CRIMINAL ACTION

                          Plaintiff              Docket No:

                                                1:14-cr-129-JAW



                    -versus-



          SIDNEY KILMARTIN,

                       Defendant
          ____________________________

                              Transcript of Proceedings


          Pursuant to notice, the above-entitled matter came on
          for Sentencing held before THE HONORABLE JOHN A.
          WOODCOCK, JR., United States District Court Judge, in
          the United States District Court, Edward T. Gignoux
          Courthouse, 156 Federal Street, Portland, Maine, on the
          27th day of April, 2018, at 1:15 p.m. as follows:


          Appearances:

          For the Government:         Halsey B. Frank, Esquire
                                       Assistant United States Attorney

          For the Defendant:        Bruce Merrill, Esquire




                             Tammy L. Martell, RPR, CRR
                               Official Court Reporter

                      (Prepared from manual stenography and
                          computer aided transcription)
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 2 of 142   PageID #: 3150
                                                                                    2




     1                   (Open court.      Defendant present.)

     2              MR. FRANK:      Good afternoon, Your Honor.

     3              THE COURT:      All right.     We're here in the matter

     4    of the United States versus Sidney P. Kilmartin which is

     5    14-CR-129-JAW.      Would counsel please enter their

     6    appearances.

     7              MR. FRANK:      Halsey Frank for the United States.

     8    Good afternoon, Your Honor.

     9              THE COURT:      Good afternoon.

    10              MR. MERRILL:      Good afternoon, Your Honor, Bruce

    11    Merrill on behalf of Mr. Kilmartin.

    12              THE COURT:      Good afternoon.       Mr. Frank, have you

    13    provided reasonable, accurate, and timely notice of this

    14    proceeding to any victims?

    15              MR. FRANK:      Yes, Your Honor, we have.

    16              THE COURT:      Mr. Kilmartin, would you stand, sir.

    17    Mr. Kilmartin, the purpose of the hearing this afternoon

    18    is for me to sentence you.          Before I do that, I am going

    19    to hear from your lawyer, and I will hear from the

    20    prosecutor, and I will hear from you if you wish to

    21    speak to me.

    22         I am going to start by asking you some questions

    23    because I want to be sure you are competent, and then I

    24    am going to review with you certain portions of the

    25    presentence investigation report.
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 3 of 142   PageID #: 3151
                                                                                    3




     1         Your name is Sidney Kilmartin; is that correct, sir?

     2              THE DEFENDANT:       Yes, Your Honor.

     3              THE COURT:      Mr. Kilmartin, I understand you

     4    graduated from Cheverus High School; is that right?

     5              THE DEFENDANT:       Yes, Your Honor.

     6              THE COURT:      And you had some further education

     7    at the University of Southern Maine?

     8              THE DEFENDANT:       Very little, Your Honor.

     9              THE COURT:      Mr. Kilmartin, have you used any

    10    drugs or alcohol in the last 24 hours?

    11              THE DEFENDANT:       No, I haven't, Your Honor.           Just

    12    medication.

    13              THE COURT:      Okay.    And have you taken the

    14    prescribed medications that you have been taking in

    15    their regular doses over the last 24 hours?

    16              THE DEFENDANT:       I actually they -- they skipped

    17    me this morning.       They forgot all about them and -- and

    18    sent me here without them, so.

    19              THE COURT:      Oh, okay, I'm sorry to hear that.

    20              THE DEFENDANT:       I will be all right.

    21              THE COURT:      So -- well, let me ask you how many

    22    medicines are you on?

    23              THE DEFENDANT:       Five.

    24              THE COURT:      And do you know the names of those

    25    medicines?
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 4 of 142   PageID #: 3152
                                                                                    4




     1              THE DEFENDANT:        I think I can come up with them,

     2    Your Honor.     One of them is Lamictal.          One of them is

     3    Geodon.     One of them is Bupropion.         One of them is

     4    Seroquel.     And they stopped giving me one called

     5    Klonopin.

     6              THE COURT:      When did they stop that, sir?

     7              THE DEFENDANT:        Back in -- when I was arrested

     8    when I went to Somerset County.

     9              THE COURT:      Oh.    Quite some time ago then?

    10              THE DEFENDANT:        Yeah, I am on -- they have got

    11    me on a analgesic for my back as well.              It is called

    12    Mobic.

    13              THE COURT:      So, you haven't taken the Klonopin

    14    for quite some time, but the remaining drugs the last

    15    time you took them was yesterday?

    16              THE DEFENDANT:        Yes, Your Honor, last night.

    17              THE COURT:      Oh, last night.       How often do you

    18    usually take those drugs?

    19              THE DEFENDANT:        Morning and evening.

    20              THE COURT:      So you just missed the morning dose?

    21              THE DEFENDANT:        Yes, Your Honor.

    22              THE COURT:      Mr. Kilmartin, you -- by my looking

    23    at you and talking to you, you seem to be aware of the

    24    proceedings; and you have just come up, by your own

    25    memory, with the drugs you have been taking.                Do you
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 5 of 142   PageID #: 3153
                                                                                    5




     1    think that the fact that you did not take these

     2    medicines this morning has any impact on your ability to

     3    understand these proceedings?

     4              THE DEFENDANT:       I should be okay, Your Honor.

     5              THE COURT:      All right.     Mr. Merrill, have you

     6    had an opportunity to speak to your client today?

     7              MR. MERRILL:      I have, Your Honor.

     8              THE COURT:      Do you have any concerns about his

     9    competence?

    10              MR. MERRILL:      No, Your Honor.

    11              THE COURT:      Based on my direct observations,

    12    your lawyer's responses, and your own responses, Mr.

    13    Kilmartin, I do find that you are competent.

    14              THE DEFENDANT:       Okay.

    15              THE COURT:      Now, Mr. Kilmartin, you are here

    16    today represented by your attorney, Mr. Merrill; is that

    17    right?

    18              THE DEFENDANT:       Yes, Your Honor.

    19              THE COURT:      Do you authorize Mr. Merrill to

    20    speak for you?

    21              THE DEFENDANT:       Yes, I do.

    22              THE COURT:      Mr. Merrill, has your client

    23    received a copy of the written presentence investigation

    24    report?

    25              THE DEFENDANT:       He has, Your Honor.
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 6 of 142   PageID #: 3154
                                                                                    6




     1              THE COURT:      And the copy I have was revised on

     2    October 16, 2017.       Is that the report you have reviewed

     3    with him?

     4              MR. MERRILL:      Yes, Your Honor.

     5              THE COURT:      Mr. Kilmartin, have you read the

     6    report in its entirety?

     7              THE DEFENDANT:         Yes, I have, Your Honor.

     8              THE COURT:      Have you had enough time to discuss

     9    the contents of the report with your attorney?

    10              THE DEFENDANT:         Yes, Your Honor.

    11              THE COURT:      Do you know and understand

    12    everything contained in the report?

    13              THE DEFENDANT:         Yes, I do.   I don't agree with

    14    it all, but I -- I -- I understand the contents.

    15              THE COURT:      Yes.     What I am -- what I am going

    16    to do is take you through the report; but in answering

    17    the questions you realize, Mr. Kilmartin, that the

    18    reason for the report is to give me information so that

    19    I can try and determine the correct sentence to impose

    20    upon you; you understand that?

    21              THE DEFENDANT:         Yes, I do, Your Honor.

    22              THE COURT:      And obviously it is very, very

    23    important that the report be accurate because it may

    24    affect your sentence; you understand that?

    25              THE DEFENDANT:         Yes, Your Honor.
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 7 of 142   PageID #: 3155
                                                                                    7




     1              THE COURT:      So the questions I am going to ask

     2    to you are in that context that you need to be sure it

     3    is accurate in order to impose the sentence today, so I

     4    am going to go through the report with you.

     5         Do you have a copy of the report, Mr. Merrill?

     6              MR. MERRILL:      I do, Your Honor.

     7              THE COURT:      And could you show it to your

     8    client?    We're going to go right through it.

     9              MR. MERRILL:      I didn't bring my glasses, Your

    10    Honor.    I will do my best.

    11              THE COURT:      Okay.    If you have trouble reading

    12    it, you can -- you can let us know.             Let me turn to the

    13    front page of the report itself.            That just basically

    14    indicates the nature of the case and what you were

    15    convicted of.      Do you see that, sir?

    16              THE DEFENDANT:       Yes, sir.

    17              THE COURT:      Now, I am going to turn to the

    18    second page and then the third page which has a lot of

    19    identifying data.       Does that third page -- is that third

    20    page accurate?

    21              THE DEFENDANT:       No one calls me Skip, Your

    22    Honor.    That was an alias.        That was just something that

    23    was -- that was done on the Internet.

    24              THE COURT:      Okay.

    25              THE DEFENDANT:       That's the only time I have ever
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 8 of 142   PageID #: 3156
                                                                                    8




     1    been known to as Skip.

     2              MR. MERRILL:      And I would also note, Your Honor,

     3    that he has since been transferred to the Cumberland

     4    County Jail, so his residence address is Cumberland

     5    County.

     6              THE COURT:      Okay, thank you.       Anything else

     7    there, sir?

     8              THE DEFENDANT:       That's all I see, Your Honor.

     9              THE COURT:      Okay.    Then part A describes the

    10    offense, and the first part of that is charge and

    11    convictions, and paragraphs one through five basically

    12    track the history of the case from its very beginning

    13    upon your indictment on November 4, 2014, and through

    14    the jury verdict.       Is that all accurate?

    15              THE DEFENDANT:       Well, Your Honor, I wish we were

    16    going to -- I had known we were going to go through this

    17    because I haven't read it in a year and I would have

    18    been more prepared, and I don't have my glasses.                  So

    19    last I knew I didn't have much to contradict with this

    20    report other than the fact that they compared it to pre

    21    -- premeditated murder which wouldn't be further from

    22    the truth.

    23              THE COURT:      Okay.    Well --

    24              MR. MERRILL:      If I can assist the Court for a

    25    moment.    We did go through the original report that the
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 9 of 142   PageID #: 3157
                                                                                    9




     1    Court didn't see, and filed our objections, and those

     2    objections are the only exceptions we took to the

     3    report, and we have no exceptions to what I will

     4    characterize as the procedural history which is

     5    paragraphs one through five.

     6              THE COURT:      Right.      So, Mr. Kilmartin, just to

     7    -- to ease your anxiety -- I am sure it is not the

     8    easiest thing to stand there -- but I am not going to

     9    ask you about the offense conduct and I am not going to

    10    ask you about legal issues.           That's why you have such a

    11    fine lawyer.      I am just going to ask you about the

    12    facts.

    13              THE DEFENDANT:       Okay.

    14              THE COURT:      Okay?

    15              THE DEFENDANT:       Yep.

    16              THE COURT:      And this basically states what

    17    happened in your case.         When you were indicted, the fact

    18    that you were named then in a subsequent superseding

    19    indictment, and that you appeared before me and pleaded

    20    not guilty, and then you had the jury trial and you

    21    pleaded guilty just before the jury trial on a number of

    22    counts.    I don't think -- do you remember reviewing

    23    that?

    24              THE DEFENDANT:       PSR?

    25              THE COURT:      That -- that part of the PSR?
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 10 of 142   PageID #: 3158
                                                                                     10




     1               THE DEFENDANT:      Oh, yeah, that comes to mind.

     2               THE COURT:     Okay.    And do you have any reason to

     3    believe any of that history that I have just related is

     4    inaccurate?

     5               THE DEFENDANT:      Nothing comes to mind, Your

     6    Honor.

     7               THE COURT:     Okay.    Now, I am going to skip over

     8    the offense conduct.         I want you to know the reason I am

     9    doing that.      You were -- you pleaded guilty to some

    10    charges but you also were found guilty of other charges,

    11    and you still, even as we're speaking, have a Fifth

    12    Amendment right.       So I am not going to ask you about

    13    that part of the report.          You understand?

    14               THE DEFENDANT:      Yes, I do, Your Honor.

    15               THE COURT:     I am going to skip right over it,

    16    and I am going to skip over the victim impact and the

    17    adjustment for obstruction of justice.              That's a legal

    18    issue.    The acceptance of responsibility on page nine I

    19    am going to skip over.         And I am going to skip over the

    20    offense computations and get all the way to page 13

    21    which is your criminal history.

    22          Did you have a chance, at some point, to review with

    23    Mr. Merrill the criminal history that's set forth in

    24    this report?

    25               THE DEFENDANT:      Yes, Your Honor, we have
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 11 of 142   PageID #: 3159
                                                                                     11




     1    reviewed the whole thing; but it was just, like I told

     2    you, it was months ago.

     3               THE COURT:     Right.     Is the -- is the criminal

     4    history inaccurate in any way?

     5               THE DEFENDANT:      Give me a minute to look at it,

     6    and I will.

     7               THE COURT:     Sure.

     8               THE DEFENDANT:      That looks -- looks correct as

     9    far as my recollection, Your Honor.

    10               THE COURT:     Okay.    I am going to skip over the

    11    criminal history, and I am going to turn on page 18 to

    12    what they call offender characteristics, and this talks

    13    about you.      Where you were born, who your father and

    14    mother have been, your brother, your sisters, your

    15    education, your childhood, your marriage to Debby, your

    16    children, and it goes through your physical condition,

    17    your mental and emotional health.            Basically all of the

    18    things that involve you.

    19          Do you have anything in the report -- that part of

    20    the report you believe is in any way inaccurate?

    21               THE DEFENDANT:      Once again, I can't read it,

    22    Your Honor.      It is -- going from memory, something would

    23    have stood out from earlier when I read it and nothing

    24    comes to mind.

    25               MR. MERRILL:      And, again, I will indicate, Your
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 12 of 142   PageID #: 3160
                                                                                     12




     1    Honor, that we did go over all of it and we had no

     2    exceptions to the recitation of the family history.

     3               THE COURT:     Right.

     4               THE DEFENDANT:      Are you still on paragraph 56,

     5    Your Honor, or have you gone beyond that?

     6               THE COURT:     Oh, no, I am throughout the Part C

     7    of the report which runs basically from -- it starts

     8    talking about your personal and family data, but there

     9    are a number of paragraphs that end up on page --

    10               THE DEFENDANT:      That's a lot of ground to cover,

    11    Your Honor, for a yes or a no question, especially when

    12    I don't have my glasses; but, like I told you, nothing

    13    comes to recollection as being inaccurate in my -- my

    14    history, if that's what you are talking about.

    15               THE COURT:     Yes, that's exactly what I am

    16    talking about.       Well, let me -- let me preface this.              I

    17    think that you went over -- Mr. Merrill just told me you

    18    went over this report a long time ago with him --

    19               THE DEFENDANT:      Right.

    20               THE COURT:     -- in detail.

    21               THE DEFENDANT:      Yeah.

    22               THE COURT:     And then the purpose of his meeting

    23    with you was to let me know whether there were any

    24    issues with the report.

    25               THE DEFENDANT:      Okay.
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 13 of 142   PageID #: 3161
                                                                                     13




     1               THE COURT:     And, as he indicated, he raised some

     2    legal issues.       And there are some objections to certain

     3    parts of it, but not this part of it.

     4               THE DEFENDANT:      All right.

     5               THE COURT:     And so assuming that you -- I take

     6    it that if you notice something back along that was

     7    inaccurate, you would have told him?

     8               THE DEFENDANT:      Yeah, we -- there was some

     9    inaccuracies, and they have been addressed; but as far

    10    as being able to pull them out of a 30 or 40-page

    11    document right now as you speak, not having read it for

    12    months, I am simply not going to be able to do that

    13    without my glasses especially.

    14               THE COURT:     Right.     What do you suggest, Mr.

    15    Merrill?     Do you want to find some glasses for him or

    16    what -- do you have reading glasses, is that --

    17               THE DEFENDANT:      Yes, we use 175 reading glasses.

    18               MR. MERRILL:      Reading glasses, Your Honor.            Mine

    19    didn't help him, Your Honor.

    20               THE DEFENDANT:      I can stumble through it, Your

    21    Honor, it is just going to take me more time than

    22    probably what you would imagine.

    23               MR. MERRILL:      If the Court wants to take a

    24    break, I will go through it with him; but, again, I will

    25    say that any factual inaccuracies in this part have
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 14 of 142   PageID #: 3162
                                                                                     14




     1    either been corrected between the initial report and the

     2    amended report and the legal ones are contained in my

     3    objections.

     4               THE COURT:     Right.     Right.     Well, it is a -- it

     5    is a serious case, Mr. Kilmartin, and -- but I will do

     6    really what you want to do in it.             I am going to leave

     7    it up to you.       If you think that by reviewing the report

     8    you may come up with things I should know that may

     9    affect my sentencing, I am glad to give you a moment.                      I

    10    will go upstairs and you and Mr. Merrill can review the

    11    report together.

    12          On the other hand, if you are satisfied that the

    13    contents of the presentence report, having reviewed them

    14    previously with Mr. Merrill, are likely accurate for

    15    purposes of sentencing, we can proceed.

    16               THE DEFENDANT:      Bruce knows my concerns with the

    17    report, so we're on the same page as that.                And if I get

    18    the opportunity to bring them up to you, I will.

    19               THE COURT:     Okay.    Okay.      Fair enough.      So why

    20    don't we proceed then.         Thank you.      You may be seated.

    21          Counsel have done an outstanding job in this matter

    22    isolating a number of issues for the Court to consider.

    23    I very much appreciate the assistance of both the

    24    Government attorneys and you, Mr. Merrill; and I have

    25    isolated a series of objections which I understand are
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 15 of 142   PageID #: 3163
                                                                                     15




     1    at issue here concerning the guideline calculations; and

     2    then of course, Mr. Merrill, you filed a motion for

     3    downward departure and variant sentence which I can

     4    address more generally.

     5          My understanding of the remaining guideline issues

     6    include the following:         One, what crime is the

     7    defendant's conduct most analogous to.              The probation

     8    office says that it is premeditated murder under Section

     9    2A1.1, and the defendant believes it is either voluntary

    10    manslaughter under Section 2A1.3 or second degree murder

    11    under Section 2A1.2.

    12          The second issue, as I understand it, is whether the

    13    defendant should receive a two level increase for

    14    vulnerable victim under Section 3A1.1.

    15          The third is whether the defendant should receive a

    16    two level increase for obstruction of justice under

    17    Section 3C1.1.

    18          And the fourth is whether the defendant should

    19    receive acceptance under Section 3E1.1 for the crimes he

    20    did plead guilty to.

    21          Are those the issues that remain at this time?

    22               MR. FRANK:     I believe so, Your Honor.

    23               MR. MERRILL:      That's correct, Your Honor.

    24               THE COURT:     Mr. Frank, would you like to be

    25    heard on the first issue, and that is what crime the
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 16 of 142   PageID #: 3164
                                                                                     16




     1    defendant's conduct is most analogous to?

     2               MR. FRANK:     Yes, Your Honor.        The Government's

     3    position, as -- as stated in its filings and -- is in

     4    agreement with the presentence report writer.                 The

     5    Government believes that the most analogous offense here

     6    is premeditated murder.         Premeditated, intentional,

     7    malicious murder.

     8          I think there are a number of facts that support

     9    that conclusion.       I mean I think the use of poison alone

    10    frankly is -- is a fact that supports all three of those

    11    conclusions that this was premeditated, intentional, and

    12    malicious.

    13          In fact, there was -- there was a time and place

    14    when killing someone with poison was a separate category

    15    of first degree premeditated murder, and I think I

    16    identified that in one of my early filings in this case.

    17          But there are many other facts and circumstances,

    18    Your Honor, that -- most of which the Government proved

    19    to the -- the jury at trial.           Beginning with the

    20    evidence proved that Mr. Kilmartin killed Andrew Denton

    21    to protect himself from being held responsible for the

    22    extensive fraud that he had been committing for months

    23    against the people around the country and the world.

    24          And it wasn't just anyone, it was particularly --

    25    particularly vulnerable people.            People who were
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 17 of 142   PageID #: 3165
                                                                                     17




     1    particularly vulnerable because they were so depressed

     2    they were suicidal and looking for poison to end their

     3    lives, all of which he knew.

     4          He sought them out deliberately by advertising that

     5    he had for sale deadly poison on a website devoted to

     6    suicide for purpose -- for people so inclined.

     7          He -- I think the Government at trial proved that

     8    Mr. Kilmartin -- I think an accurate way to describe it

     9    is toyed with these victims.           He pretended to have the

    10    poison that they were seeking in order to end their

    11    unhappy lives.

    12          In fact, he did have deadly poison; but he chose not

    13    to provide it to them and instead sent them Epsom salts.

    14    And that indicates to me a maliciousness that's pretty

    15    extreme.

    16          He treated Andrew Denton the same way, and it was

    17    only after Denton had -- I don't know what to describe

    18    it, but we know what he did.           He -- he complained to

    19    legal authorities that he had been defrauded in this --

    20    in this unusual way, and he told Mr. Kilmartin that, and

    21    Mr. Kilmartin pretends to this day that he was being

    22    merciful to some sort of kindred spirit of his.                  But

    23    that's not what the facts in this case demonstrate, Your

    24    Honor.

    25          The facts in this case demonstrate that he only
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 18 of 142   PageID #: 3166
                                                                                     18




     1    killed Andrew Denton in order to protect himself from

     2    being held responsible for the fraud he had been

     3    committing.

     4          It -- it really is remarkably malicious and --

     5    malicious of other people and contemptuous of -- of law.

     6    It doesn't get much worse than that, and it is fully

     7    commensurate and analogous to first degree premeditated

     8    murder.     And that's -- that's what's appropriate for

     9    purposes of calculating the guidelines, and that's

    10    what's appropriate for considering what's punishment

    11    under the statutory factors.

    12               THE COURT:     All right.      Thank you.      Mr. Merrill.

    13               MR. MERRILL:      Your Honor, I couldn't disagree

    14    with Mr. Frank more on this point.             We have a statute

    15    that's a hundred years old and, as the Court pointed out

    16    in the motion -- denying the motion to dismiss, there is

    17    a dearth of case law over that hundred year period

    18    regarding whether Section 1716(j)(3) is

    19    unconstitutionally vague because of its failure to

    20    expressly indicate whether it applies to death resulting

    21    from assisted suicide.

    22          This is kind of a question of whether we can fit

    23    these facts into this statute, and throughout the long

    24    history of this case the Court has been very cognizant

    25    of that issue.       In the order on defendant's motion to
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 19 of 142   PageID #: 3167
                                                                                     19




     1    dismiss, the Court had indicated that -- and this is in

     2    my sentencing memorandum addressing the objections.                   The

     3    Court was trying to analogize resulted in death to -- to

     4    drug cases where a drug dealer sells drugs and the

     5    person dies as a result of what they sold them, and the

     6    Court gave four reasons why they thought that was

     7    analogous.

     8          Now, in -- in reading the cases that are out there,

     9    one of the things you find out, and you hear it over and

    10    over again, and I cite a supreme court case in there,

    11    that whether we're talking about murder, second degree

    12    murder, or manslaughter, it is the same physical act.

    13    The difference is the intent of the perpetrator in

    14    committing that physical act.

    15          And I -- I submit to you, as I tried to lay out in

    16    my motion, when you have somebody's mental state that

    17    has been altered, in this case because of mental

    18    illness, that impacts what that intent really was.

    19          And I believe that if you look at the -- the e-mails

    20    that I attached, which are a series of conversations

    21    between Mr. Kilmartin and Mr. Denton, you really have

    22    two individuals that are struggling with mental illness.

    23          I mean there is -- can be no question in this case

    24    that Andrew Denton wanted to die.            He had tried multiple

    25    occasions to commit suicide.           Some ways that I had never
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 20 of 142   PageID #: 3168
                                                                                     20




     1    even known about before until I read all the various

     2    ways that he tried to commit suicide.              The man was

     3    unhappy, and with the loss of his significant other he

     4    wasn't interested in being around anymore.

     5          Mr. Kilmartin had also had a serious attempt to

     6    commit suicide at an earlier point in his life by taking

     7    an entire bottle of Zyprexa and washing it down with a

     8    pint of antifreeze.        And as Dr. Voss points out he did

     9    it in a space by himself where he clearly wasn't looking

    10    for help, it wasn't a cry for help, he wanted to die,

    11    and even comments that he is lucky that he is alive

    12    today.    And except for the hemodialysis that he had to

    13    go through, he probably wouldn't be.

    14          So we have two individuals that are suffering from a

    15    mental illness, and it is not beyond the pale to suggest

    16    that in his mind at the time -- and Dr. Voss goes into

    17    great detail about how Mr. Kilmartin's mental illness is

    18    causing him to decompensate at that time -- that he

    19    wasn't thinking correctly, and his perception of reality

    20    wasn't correct.       That he thought he was helping

    21    Mr. Denton accomplish what he wanted to accomplish for

    22    which Mr. Kilmartin could empathize because at a certain

    23    point Mr. Kilmartin was planning on committing suicide

    24    also because of the Preparation H incident.                And it was

    25    only after that matter was resolved with a filing, and
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 21 of 142   PageID #: 3169
                                                                                     21




     1    that he wasn't going to be returned to Riverview, and he

     2    even says to Mr. Denton I won't be joining you on this

     3    trip.    And to tie this in to say that it is malicious

     4    because of Count 14.

     5          In one of the e-mails that I sent to the Court --

     6    bear with me for one moment.           It is the -- it is Exhibit

     7    No. 10, and it is a copy of the IC3 complaint.

     8               THE COURT:     Right.

     9               MR. MERRILL:      Where at the bottom of page four

    10    Mr. Denton says I note in the facts section that you

    11    cannot close a complaint once it has been sent to you.

    12    I have since contacted the seller mentioned in my

    13    complaint and I am happy that this issue has now been

    14    resolved.     I no longer wish to pursue my original

    15    complaint.      And he had advised Mr. Kilmartin of that

    16    fact.

    17          And so I stand before the Court for sentencing

    18    recognizing that we have to accept the jury's verdict,

    19    but I submit to you that we don't know why they found

    20    him guilty of 14 and not guilty of 15, and it very well

    21    may have been a -- a compromise.

    22          Because Mr. Denton had made it clear he was happy.

    23    And he even goes on to say I believe you with the

    24    reasons that Mr. Kilmartin gave him why the first

    25    product that he sent him didn't work.
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 22 of 142   PageID #: 3170
                                                                                     22




     1          But clearly we have two individuals here that are

     2    each suffering in their own hell, if you will.                 They are

     3    both suffering from mental illness.             And that doesn't

     4    make it a malicious premeditated murder.

     5          And I understand that probation went with what was

     6    in the guidelines, but it brings me back to my original

     7    argument.     We don't have anything in the guidelines that

     8    addresses this factual case, an assisted suicide, and I

     9    -- I looked.      I looked all over.

    10          We can start in Maine.         Assisted suicide in Maine is

    11    a misdemeanor.       And I thought to myself not going to go

    12    there in front of Judge Woodcock, that's -- that's where

    13    you become unreasonable.

    14          So I looked for other statutes and I found one in

    15    Alaska that I think is particularly pertinent to our

    16    discussion here today because Alaska has a statute which

    17    says if you intentionally assist someone in committing a

    18    suicide, or if you provide somebody with drugs resulting

    19    in death, that is manslaughter, and that can -- it is a

    20    Class A felony under Alaska law which can carry a

    21    sentence of up to 20 years.           And I think that is most

    22    analogous to what we have going on here.

    23          Clearly Mr. Kilmartin mailed the cyanide to

    24    Mr. Denton.      And without getting into the issues of the

    25    fact that there was a period of time before he actually
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 23 of 142   PageID #: 3171
                                                                                     23




     1    took it after it was delivered, and whether there were

     2    superseding, intervening events, he mailed it to him so

     3    it was intentional.

     4           And so I think the Alaska statute comes closest to

     5    the situation here where there was an intentional

     6    assisting of a suicide.         And they also recognize that

     7    that's analogous to somebody that sells drugs that

     8    results in death, but it is not a premeditated malicious

     9    act.

    10           And unfortunately the guidelines aren't informed

    11    enough, for lack of a better word, to address this issue

    12    so you are right, Your Honor, we are in unchartered

    13    territory.      And -- and I tried to find statutes that I

    14    thought were most analogous to what we're talking about

    15    here, and I think the Alaska statute that I cite in my

    16    briefs is the one that's most analogous.

    17           So I submit that if we're -- we're looking for

    18    something that is analogous to this conduct that Mr.

    19    Kilmartin did in this case -- putting aside right now

    20    the issue of mental illness, just the physical act --

    21    that it is most analogous to an intentional assisting of

    22    a suicide under Alaska law which would carry a sentence

    23    of zero to 20 years as opposed to the guidelines saying

    24    well it is analogous to premeditated murder therefore

    25    the guideline range is life.
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 24 of 142   PageID #: 3172
                                                                                     24




     1          And for that reason I submit to Your Honor that we

     2    should -- we should go beyond the lack of a lot of case

     3    law and the lack of guidance in -- in the guidelines

     4    here, because they are only advisory, and look at other

     5    analogous situations.         And I think if you do, I believe

     6    that a manslaughter statute is most analogous to what

     7    Mr. Kilmartin did in this case.

     8               THE COURT:     All right.      Thank you very much, Mr.

     9    Merrill.     Anything further, Mr. Frank?

    10               MR. FRANK:     Your Honor, just briefly.           I mean I

    11    think some of these arguments I have previously

    12    addressed in writing.         Namely the argument that the --

    13    the statute -- the mailing injurious articles statute is

    14    vague.     I think I addressed that in my opposition to the

    15    defense motion to dismiss the indictment early on in

    16    this case.

    17          In terms of this -- this argument that Mr. Kilmartin

    18    -- it is some variation on he either isn't criminally

    19    responsible or he had some sort of capacity --

    20    diminished capacity as the result of mental illness, I

    21    note that the defense in this case withdrew its insanity

    22    defense after the defendant was -- was independently

    23    examined by Government -- Government doctors.                 The

    24    defense had access to its own expert before doing so.

    25          And I think most tellingly in that regard we have a
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 25 of 142   PageID #: 3173
                                                                                     25




     1    lot of contemporaneous evidence about what Mr. Kilmartin

     2    was doing at the same time he was defrauding all these

     3    people and killing Mr. Denton, and that evidence does

     4    not indicate that he was so decompensated or depressed

     5    that he was out of control.

     6          In fact, what it indicates is that he was very much

     7    in control of not only his actions but also the actions

     8    of his estranged wife and his brother-in-law, and that

     9    he fully appreciated the wrongfulness of his conduct in

    10    this context but also in that related context.                 There I

    11    am referring to the -- the shoplifting case that was

    12    pending all during this time and which Mr. Kilmartin

    13    actively orchestrated a conspiracy to obstruct justice.

    14          I mean there is no question but that this man had

    15    significant capacity at all times contemporaneous with

    16    these activities, and he does -- he did not -- he was

    17    not criminally insane, and he did have the capacity, and

    18    -- and, look, it is not a high bar.             I mean, you know,

    19    the basic principle is if you understand the difference

    20    between right and wrong, and you can control your

    21    behavior, then you are criminally responsible.

    22          In terms of the e-mail exchange, I mean that e-mail

    23    exchange also includes a request by Mr. Kilmartin that

    24    Mr. Denton destroy evidence of their interaction.                  So he

    25    continued to have concerns that Mr. Denton might --
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 26 of 142   PageID #: 3174
                                                                                     26




     1    might, you know, pose a threat to him, and those

     2    concerns are even evident in the letter that he wrote

     3    the Court earlier this week.

     4          And I have already addressed the idea that somehow

     5    the -- the -- the acquittal on the retaliation charge is

     6    a cause for doubt here.         I think that's easily

     7    understandable, Your Honor.

     8               THE COURT:     All right.      The way I have in

     9    general approached the guideline analysis here is

    10    because the conclusion of the probation office is that

    11    the guideline range is life I have been let's say --

    12    just say I have particularly scrutinized each of these

    13    issues that you have raised, Mr. Merrill, and -- because

    14    of the significant -- potential significance for the

    15    defendant, and this includes this question of analogous

    16    crime.

    17          The background is that under Section 2A1.1 if the

    18    most closely-related conduct is first degree murder then

    19    the base offense level is 43.           Under Section 2A1.2 if it

    20    is second degree murder the base offense level is 38.

    21    And if it is Section 2A1.3, voluntary manslaughter, the

    22    base offense level is 29.

    23          To constitute first degree murder, the hallmark of

    24    that crime is premeditation.           To constitute second

    25    degree murder the crime must not be otherwise defined as
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 27 of 142   PageID #: 3175
                                                                                     27




     1    first degree murder.         And to constitute voluntary

     2    manslaughter the crime must be the unlawful killing of a

     3    human being without malice.

     4          As we've heard, the defendant's argument is they did

     5    not -- he did not premeditate the death of Andrew

     6    Denton, he only sent him cyanide that could cause the

     7    death and Mr. Denton killed himself.             And the defendant

     8    analogizes his situation, as we've heard, to drug

     9    dealers who sell drugs to people and the drugs then

    10    cause the buyer's death.

    11          The major stumbling block, in my view, for the

    12    defendant is the jury's conviction of him under Count

    13    14.    I think the case would be a different one if it

    14    were not for that; although, I think I would arrive at

    15    the same result.

    16          To explain, the jury convicted the defendant of

    17    witness tampering under Count 14.            In preparation for

    18    the sentencing hearing I looked up the jury instruction

    19    that I gave the jury for Count 14.             This is on a filing

    20    at ECF 181 at pages 33 and 34.

    21          I told the jury and instructed them the following:

    22    That in order to find Mr. Kilmartin guilty of Count 14 I

    23    -- they would have to find beyond a reasonable doubt

    24    that the defendant knowingly killed Andrew Denton.

    25    That's the first element of Count 14.
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 28 of 142    PageID #: 3176
                                                                                      28




     1          And then the second element is the defendant did so

     2    with intent to prevent a communication about the

     3    commission of a federal offense to a federal law

     4    enforcement officer.

     5          I went in and looked at how I defined knowingly, and

     6    that's at page 27 of the jury instructions.                  And in

     7    order to find that Mr. Kilmartin knowingly killed Andrew

     8    Denton they had to find the following:              That the

     9    defendant acted knowingly if he was conscious and aware

    10    of his actions and realized what he was doing or what

    11    was happening around him and did not act because of

    12    ignorance, mistake, or accident.            That's the legal

    13    definition of knowingly.          And the jury concluded that

    14    beyond a reasonable doubt the Government had proven that

    15    he had knowingly killed Andrew Denton.

    16          Unfortunately for Mr. Kilmartin, I -- my conclusion

    17    is that I am bound by that jury verdict.                  I am required

    18    to apply the jury verdict on Count 14 and to give

    19    respect to the jury verdict during the course of the

    20    sentencing, and that jury verdict includes that he

    21    knowingly killed Andrew Denton.            And this, in my view,

    22    necessarily satisfies premeditation for first degree

    23    murder.

    24          I will say that even without this legal conclusion

    25    it seems clear, based on the record, that Mr. Kilmartin
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 29 of 142    PageID #: 3177
                                                                                      29




     1    sent Mr. Denton cyanide knowing that Mr. Denton would

     2    kill himself.

     3          The array of facts includes the following:                 One, he

     4    knew that Mr. Denton had tried to kill himself with the

     5    Epsom salts that he had previously sent.                  He knew that

     6    because unlike many of his customers who took the Epsom

     7    salts, thinking they were cyanide and put them away and

     8    didn't try them, Mr. Kilmartin knew that Mr. Denton had,

     9    in fact, rented a hotel room and had tried to kill

    10    himself with the package of supposed cyanide.                  He also

    11    knew that Mr. Denton was irate.            Tragically irate that

    12    he found himself still alive.

    13          The e-mail correspondence between the defendant and

    14    Mr. Denton actually discussed specifics about how to

    15    make sure that when you take cyanide it is, in fact,

    16    successful in achieving the desired end.                  Namely, the

    17    death of the person taking it.

    18          In addition, the defendant urged Mr. Denton to cover

    19    his tracks.      He encouraged Mr. Denton -- and I will

    20    discuss this in another context -- to put a do not

    21    resuscitate sign on his chest.

    22          And with those facts, and based on Mr. Kilmartin's

    23    obvious knowledge of the way cyanide works, it is simply

    24    difficult to conclude other than the -- his actions were

    25    premeditated.       So I do conclude that Section 2A1.1 first
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 30 of 142   PageID #: 3178
                                                                                     30




     1    degree murder is the most appropriate analogous section.

     2    I don't do this with any pleasure, and I wish I didn't

     3    have to.

     4          I do want to respond briefly to Mr. Merrill's

     5    argument concerning drug dealers who transfer illegal

     6    drugs to individuals who then take the drugs, ingest the

     7    drugs, and die.       And he -- Mr. Merrill is a very capable

     8    lawyer, and he had noted that in an earlier order I had

     9    remarked on the many similarities between the resulted

    10    in death in 1716 and Section 841(b)(1)(A).                There is

    11    one, however, obvious difference that seems so really

    12    patently obvious, and that is that drug dealers don't

    13    generally deliberately sell drugs to kill their clients.

    14    Drug dealers would prefer to have continuing customers.

    15          The reason that drug dealers sell drugs is to allow

    16    the customer to get high and to feed their addiction and

    17    to come back and buy more.

    18          So there is an obvious contrast between selling

    19    someone heroin, or even fentanyl, and hoping that they

    20    will get their fix and come back, and selling someone

    21    cyanide.     Because, to my knowledge, there is no joy in

    22    taking cyanide.       There is no pleasure in it.            The only

    23    purpose for taking cyanide is to kill yourself.                  The

    24    only purpose in selling cyanide to someone who wants to

    25    kill themselves is to cause the death of the individual.
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 31 of 142   PageID #: 3179
                                                                                     31




     1    So that's the, I think, critical difference between

     2    those cases.

     3          I will only remark on one that Mr. Merrill has

     4    pointed out because it is my case and I remember it.                   It

     5    is United States versus Rochelle Kenney, K-e-n-n-e-y,

     6    which is 07-cr-66-JAW.         This was a very, very unusual

     7    case.    It was an unusual proceeding.           It was a sister

     8    who had sold her brother -- or transferred her brother,

     9    I am not sure of the sale aspect, some illegal drugs.

    10    Her brother took the drugs, got in a plane and headed

    11    off to an island in Penobscot Bay.             When he got to the

    12    island he collapsed and died.

    13          And the plea agreement in this case was very, very

    14    unusual, but it basically, for reasons that are

    15    complicated, allowed me to make the determination more

    16    probably than not as to whether the Government had

    17    established that the brother's death was actually caused

    18    by the ingestion of these drugs.            And then if I decided

    19    that causation had been established there was one

    20    sentence, and if I decided that causation had not it was

    21    another.

    22          And we had the state medical examiner on behalf of

    23    the State of Maine testifying that there was a causal

    24    relationship, and the defense called up a state medical

    25    examining -- examiner from Philadelphia or Maryland, it
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 32 of 142   PageID #: 3180
                                                                                     32




     1    was Maryland, and he testified that in his medical

     2    opinion there was not causation.

     3          And I struggled with the issue, it was extremely

     4    difficult, and I found that the Government hadn't proved

     5    causation.

     6          So in that situation it is really not analogous at

     7    all when you look at the plea agreement and look at the

     8    transcript of that case to this case because causation

     9    was not found.       There is no issue here but that I accept

    10    the jury's verdict, and that was pretty clear that the

    11    cyanide had killed Mr. Denton.

    12          I don't know the other cases, but I -- each of these

    13    cases really has to stand on their own facts.

    14          So with reluctance, and I say reluctance because of

    15    the significance of this finding, I do -- I do conclude

    16    that the most analogous crime under the guidelines is

    17    first degree murder under Section 2A1.1.

    18          The second issue here is vulnerable victim under

    19    Section 3A1.1.

    20          Would you like to be heard on that, Mr. Frank, it is

    21    your burden.

    22               MR. FRANK:     Your Honor, again, I -- I think it

    23    is clear that -- that all -- all of the victims of Mr.

    24    Kilmartin's crimes were vulnerable by virtue -- by

    25    reason of their -- their depressed mental state,
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 33 of 142    PageID #: 3181
                                                                                      33




     1    depressed to the point of suicide, and that Mr.

     2    Kilmartin full well knew that.            It was the reason that

     3    he -- he targeted them.         So that I -- I -- and that's --

     4    that's every bit as true of Mr. Denton as a victim of

     5    the -- of the same fraud scheme as it is true of Denton

     6    as a person depressed to the point of suicide who wants

     7    to kill himself, so I -- I don't think it is a close

     8    call.    I think it clearly applies.

     9               THE COURT:     Thank you.      Mr. Merrill, would you

    10    like to be heard on that issue?

    11               MR. MERRILL:      I will rely on my brief other than

    12    to say, Your Honor, that again with regard to the issue

    13    of mental illness I don't believe that Mr. Kilmartin was

    14    intentionally toying with these people as the Government

    15    keeps implying.

    16               THE COURT:     Okay.    Here there is a two level

    17    increase if the individual who was the victim is what is

    18    termed a vulnerable victim under Section 3A1.1.

    19    Specifically the section is 3A1.1(b)(1).                  And it says if

    20    the victim is, quote, unusually vulnerable due to age,

    21    physical or mental condition, and it also requires that

    22    the defendant has to know the victim's vulnerability.

    23          Frankly, I -- I don't -- I agree with Mr. Frank on

    24    this one.     I -- I don't think this is a close call.

    25    Andrew Denton seems to be the archetypal of vulnerable
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 34 of 142   PageID #: 3182
                                                                                     34




     1    victim under this definition.           He had a profoundly

     2    complex and disturbing mental condition that had led him

     3    to attempted suicide, and he -- his condition,

     4    particularly as we have heard -- we heard the testimony

     5    of his niece, Ms. Coates, who testified at length about

     6    her relationship with her uncle and how profoundly and

     7    deeply depressed he was.

     8          She even, as I recall, came upon him after he had

     9    attempted suicide with the Epsom salts, and she found

    10    him irate and crying, in a rage about how he had been

    11    cheated.     And the irony there was that he was cheated

    12    from death.

    13          It is hard to imagine a more vulnerable victim of --

    14    and I do find that it is obvious that the defendant knew

    15    that Mr. Denton was vulnerable for the reasons we've

    16    already discussed.

    17          So I find it difficult to conjure a victim whose

    18    mental condition could make him more vulnerable than

    19    Mr. Denton, and I am going to apply the vulnerable

    20    victim enhancement.

    21          Obstruction of justice.         This is your burden, Mr.

    22    Frank.

    23               MR. FRANK:     Yes, Your Honor, and I think the

    24    find -- the jury's finding of guilt with respect to the

    25    witness tampering count by itself warrants application
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 35 of 142   PageID #: 3183
                                                                                     35




     1    of the enhancement for obstruction, but beyond that I

     2    mean there -- there are other facts including the fact

     3    that the Government believes, through the submission of

     4    its sentencing exhibits, Your Honor, and at some point I

     5    should move those exhibits --

     6               THE COURT:     Yeah, we'll get those in after these

     7    arguments.

     8               MR. FRANK:     -- into the record, but I mean I

     9    think that that proves that he obstructed relevant

    10    conduct, the investigation and prosecution of his

    11    related shoplifting case.          I mean I -- I think there are

    12    -- well, I think those facts alone warrant obstruction,

    13    Your Honor.

    14               THE COURT:     All right.      Thank you.      Mr. Merrill.

    15               MR. MERRILL:      Your Honor, again as I indicated,

    16    for purposes of sentencing we must accept the jury's

    17    verdict, and in light of Count 14 I really think it is

    18    hard to argue against obstruction of justice since

    19    that's what tampering with the witness is.

    20               THE COURT:     Right.     I agree.     I will say that

    21    under Section 3C1.1 there is a two level increase for

    22    obstruction of justice.         He was found guilty of witness

    23    tampering, and that, from the Court's viewpoint, is

    24    where the -- a defendant intends to prevent a victim

    25    from communicating to law enforcement, at least in the
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 36 of 142   PageID #: 3184
                                                                                     36




     1    specifics of this case, or testifying.              And witness

     2    retaliation, which they found him not guilty of, is a

     3    situation where a defendant intends to punish a victim

     4    for having communicated.

     5          The conviction on Count 14 establishes that the

     6    defendant sent Mr. Denton the cyanide in an effort to

     7    permanently silence him.          He was aware that the

     8    defendant had complained to the FBI, and this would

     9    avoid any further complaint.           He urged the defendant to

    10    destroy the hard drive.         He noted that he was urging him

    11    to do so because Mr. Kilmartin felt he was already in

    12    trouble with the FBI.         And under Section 3C1.1.4(d)

    13    directing a person to destroy evidence material to an

    14    official investigation is obstruction.              And obviously

    15    threatening a witness, but it almost goes without saying

    16    that causing the death of a witness has to be

    17    obstruction as well.         So my view is that Section 3C1.1

    18    must apply.

    19          Acceptance.      Acceptance is your burden, Mr. Merrill,

    20    would you like to be heard?

    21               MR. MERRILL:      Yes, Your Honor.       I understand

    22    that normally when you go to trial you are denied

    23    acceptance of responsibility; but we do have the fact

    24    here that Mr. Kilmartin, prior to trial, pled guilty to

    25    nine of the 14 counts of mail fraud involving victims
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 37 of 142    PageID #: 3185
                                                                                      37




     1    other than Andrew Denton and went to trial solely on the

     2    counts that related to Andrew Denton, and I believe that

     3    he is entitled to get acceptance of responsibility.

     4          And I understand that it is somewhat of a moot

     5    argument because it is not going to change the guideline

     6    range, but I still think that he should get credit for

     7    the fact that those mail and wire fraud counts that

     8    involved non-Denton individuals he accepted

     9    responsibility for that and pled guilty for before

    10    trial.    And I think there should be a separation where

    11    somebody does something, acknowledges their guilt, and

    12    preserves the right to go to trial on a different issue,

    13    and that -- that basically the focus of my argument.

    14               THE COURT:     No, I understand, Mr. Merrill.

    15    Thank you.      Mr. Frank.

    16               MR. FRANK:     Your Honor, except that the

    17    obstruction here also pertained to and was motivated by

    18    the -- the counts for which he pleaded guilty.                  I mean

    19    part of his reason for getting rid of Mr. Denton was to

    20    avoid being held responsible for the larger fraud scheme

    21    that Andrew Denton led to -- pointed to.                  So I think it

    22    -- it -- he is not entitled to acceptance even if he did

    23    plead to those counts albeit on the eve of his trial.

    24               MR. MERRILL:      Judge, if I could just comment on

    25    that --
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 38 of 142    PageID #: 3186
                                                                                      38




     1               THE COURT:     Go ahead.

     2               MR. MERRILL:      -- last point?       That's the

     3    Government's theory.         We don't have a verdict finding

     4    saying that the jury found that it was because he wanted

     5    to keep the -- the other ones going, the other mail and

     6    wire fraud counts going.

     7          So I understand that the Government wants to say

     8    that's their theory that that was the motivation for

     9    wanting to kill Mr. Denton because he didn't want to

    10    upset what he was doing with regard to the other ones,

    11    but there is no finding of that.            The jury didn't

    12    specifically find that he -- he killed Mr. Denton in

    13    order to prevent the -- his other mail and wire fraud

    14    scheme from continuing.

    15               THE COURT:     Acceptance -- the acceptance

    16    provisions under 3E1.1, as the defendant has pointed out

    17    he pleaded guilty to nine of 15 counts, and he went to

    18    trial on six of 15, he was found not guilty of one of

    19    those remaining counts.

    20          I think it is critical to acknowledge what the

    21    probation office has pointed out, and that is that the

    22    way the guidelines work acceptance is not calculated

    23    based on a count-by-count determination.                  It is -- as

    24    the probation office has determined, you group the

    25    counts.     So that's the first stumbling block.
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 39 of 142   PageID #: 3187
                                                                                     39




     1          The second is that, as the Government points out,

     2    and it is really sort of reverse to what Mr. Frank just

     3    argued, and that is that by denying the mail fraud

     4    counts as to Denton the defendant denied relevant

     5    conduct as to the counts for which he did plead guilty.

     6          So it is -- I accept Mr. Frank's argument, but I

     7    think it is a -- you look at it from the offenses that

     8    he pleaded guilty to and ask yourself is it relevant

     9    conduct to the offenses that he pleaded guilty to, and

    10    Denton's -- the mail fraud on Denton is relevant conduct

    11    to the mail fraud for the counts for which he pleaded

    12    guilty.

    13          So I conclude, based on those calculations, that --

    14    or that -- those principles that acceptance was properly

    15    denied.

    16          I will say, Mr. Merrill, I think you have raised a

    17    legitimate point.        He did not require the Government to

    18    go and actually prove nine of the 15 counts.                 And my

    19    sense is the way to take that into consideration is to

    20    take it into consideration under the 3553(a) factors

    21    when I evaluate the 3553(a) factors, but I think the

    22    guidelines themselves don't allow me or don't

    23    contemplate that acceptance be given in this kind of

    24    situation.

    25          Have I addressed all of the legal issues that
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 40 of 142   PageID #: 3188
                                                                                     40




     1    counsel believe should be -- need to be resolved prior

     2    to determining sentence?

     3               MR. MERRILL:      Yes, Your Honor.

     4               THE COURT:     Thank you.      Is there anything else,

     5    Mr. Frank?

     6               MR. FRANK:     Your Honor, I -- I -- I mean I think

     7    there are the motions for downward departure and variant

     8    sentence.     I don't know how you want to deal with them.

     9    Again I am not asking to argue them unless the Court

    10    has --

    11               THE COURT:     No.

    12               MR. FRANK:     -- would like to hear from me on

    13    those, but -- because we have briefed them I think.

    14               THE COURT:     I think it is -- I think the best

    15    way to handle those is to handle them in the context of

    16    the overall sentence.         I think they are sort of part and

    17    parcel to what I am going to do at the end, and I think

    18    counsel have raised some very fine arguments on both

    19    sides of that as to what the ultimate sentence will be,

    20    and I am going to address those after I have heard from

    21    counsel.

    22          Let me just make the guideline findings for you

    23    before you begin your arguments on sentence.                 Group one,

    24    mailing injurious articles resulting in death and

    25    witness tampering, the base offense level is 43.
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 41 of 142   PageID #: 3189
                                                                                     41




     1    Because the defendant knew or should have known that the

     2    victim of the offense was a vulnerable victim two levels

     3    are added bringing the offense level to 45.                As the

     4    defendant obstructed justice, two levels are added

     5    bringing the offense level to 47.

     6          Group two, wire fraud and mail fraud.               United States

     7    Sentencing Commission guideline for violation of 18

     8    U.S.C. Section 1343 as found in Section 2B1.1(a)(1) is

     9    this offense has a statutory maximum term of

    10    imprisonment of 20 years, a base offense level is seven.

    11    As the defendant knew, or should have known, that the

    12    victims of the offense were vulnerable victims two

    13    levels are added bringing the offense level to nine.

    14          Multiple count adjustment.          The adjusted offense

    15    level for group one is 47.          The adjusted offense level

    16    for group two is nine.         The greater adjusted offense

    17    level is 47 making the combined adjusted offense level

    18    47.

    19          In those rare instances where the total offense

    20    level is calculated in excess of 43, the offense level

    21    will be treated as level 43.

    22          The defendant's criminal history category is

    23    Category II.

    24          For a total offense level of 43 and a criminal

    25    history category of II, the applicable guideline range
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 42 of 142   PageID #: 3190
                                                                                     42




     1    for imprisonment is life.

     2          The defendant is not eligible for probation.

     3          The guideline range for supervised release on Counts

     4    1 and 14 is two to five years.

     5          The guideline range for supervised relief for Counts

     6    2 -- release for Counts 2 through 13 is one to three

     7    years.

     8          Fine range is from 25,000 to $250,000.               The

     9    defendant does not have ability to pay a fine.

    10          Restitution is mandatory in the amount of $1,041.55.

    11          A special assessment fee of $100 per count for a

    12    total of $1,400 is mandatory.

    13          Is there any objection to these findings on the part

    14    of the Government?

    15               MR. FRANK:     No, Your Honor.

    16               THE COURT:     Is there any objection, other than

    17    the objections previously raised, on the part of the

    18    defendant?

    19               MR. MERRILL:      No, Your Honor.

    20               THE COURT:     Mr. Frank, would you like to be

    21    heard on sentence?

    22               MR. FRANK:     Yes, Your Honor.        May I have the

    23    Court's indulgence for a moment?

    24               THE COURT:     Sure.

    25                           (Counsel conferred.)
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 43 of 142   PageID #: 3191
                                                                                     43




     1               MR. FRANK:     Your Honor, I believe the defense

     2    intended to call a witness, and I --

     3               THE COURT:     Oh.     Oh, fine.    Yes.

     4               MR. MERRILL:      We think it might make more sense

     5    if we have Dr. Voss testify first.

     6               THE COURT:     Absolutely.      Yep.    Thank you.       Go

     7    right ahead, Mr. Merrill.

     8               MR. MERRILL:      Mr. Weare just went out to see if

     9    he is here.

    10               THE COURT:     Okay.      Thank you.    Jen, may I speak

    11    to you for a second.

    12        (The Court conferred with the probation officer.)

    13               THE COURT:     Good afternoon.

    14               THE WITNESS:      Good afternoon, sir.

    15               THE COURT:     Right over there.

    16               THE WITNESS:      Yes.

    17               THE CLERK:     Sir, would you raise your right

    18    hand.    Do you solemnly swear that the testimony you will

    19    give in the cause now in hearing shall be the truth, the

    20    whole truth, and nothing but the truth so help you God?

    21               THE WITNESS:      I do.

    22               THE CLERK:     Thank you.      Please be seated.         State

    23    your name and spell it for the record.

    24          Sir, could you state your name.

    25               THE WITNESS:      Yes, I will.      I just have to get
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 44 of 142   PageID #: 3192
                                                                                     44




     1    settled in.      Carlyle Voss.      C-a-r-l-y-l-e.        The middle

     2    name is Bradley, B-r-a-d-l-e-y.            Last name Voss.        V, as

     3    in Victor, o-s-s.

     4               MR. MERRILL:      May I proceed, Your Honor?

     5               THE COURT:     You can proceed.

     6               MR. MERRILL:      Thank you.

     7                             DIRECT EXAMINATION

     8    BY MR. MERRILL:

     9    Q.    Afternoon, Dr. Voss.

    10    A.    Good afternoon.

    11    Q.    I would like to start by just going over a little

    12    bit of your background and pedigree.             You are a medical

    13    doctor; correct?

    14    A.    Yes.

    15    Q.    You are also a psychiatrist; correct?

    16    A.    Yes, I am -- yes.

    17    Q.    And you have been practicing as such for

    18    approximately how long?

    19    A.    I finished my training in 1971, came up to Maine,

    20    and I have been here since.           I also had two years in the

    21    public health service as a -- working in medical field,

    22    basically psychiatry.

    23    Q.    So it is fair to say --

    24    A.    Since 1971, whatever that is, a long time.

    25    Q.    In excess of 40 years; correct?
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 45 of 142   PageID #: 3193
                                                                                     45




     1    A.    Yes.

     2    Q.    And you are board certified by the American Board of

     3    Psychiatry and Neurology?

     4    A.    Yes.

     5    Q.    As both a psychiatrist and a forensic psychologist?

     6    A.    Yes.    I have boards in general psychiatry and

     7    forensic psychiatry.

     8    Q.    And would you just explain to us briefly what the

     9    difference is between the board certified in psychiatry

    10    and being board certified in forensic psychiatry?

    11    A.    Well, the forensic psychiatry is a subspecialty of

    12    psychiatry that involves the interface between

    13    psychiatric issues, psychiatric conditions, and legal

    14    issues, and it is -- the legal issues may be disability,

    15    injuries.     And then criminal issues as well.              Does the

    16    person have a mental condition that affected or could

    17    have affected their behavior.           It is -- it is very much

    18    a clinical specialty in this in that it is -- I mean my

    19    orientation is clinical.          I am doing assessments of a

    20    person's mental and emotional state and how it affects

    21    their functioning.

    22    Q.    And you are a distinguished life fellow in the

    23    American Psychiatric Association?

    24    A.    Yeah.    That's a mouthful, but yes.

    25    Q.    And one of your major areas is the assessment of
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 46 of 142   PageID #: 3194
                                                                                     46




     1    psychiatric disorders and related impairments?

     2    A.    Yes.

     3    Q.    And you have done evaluations over the years and --

     4    A.    Yes, I have done many.         Several thousand.

     5    Q.    And have you testified in the past regarding your

     6    evaluations?

     7    A.    Yes, numerous times.

     8    Q.    And have you been qualified as an expert in

     9    psychiatry in the past?

    10    A.    Yes.

    11    Q.    Have you been qualified as an expert in forensic

    12    psychiatry in the past?

    13    A.    Yes.    The testimony I have done as -- as an expert

    14    typically for medical-legal reasons that's by far the

    15    bulk of my work, and I would mention that my referral

    16    sources have been from both sides.             Particularly in the

    17    civil side where I was likely to be called by the

    18    defense or the prosecution, but I am also within the

    19    criminal arena, too.         I have been called by the district

    20    attorneys in the state or the defense attorneys.

    21    Q.    And what would you say the division is between

    22    testifying for the state and testifying for a defendant?

    23    Is it roughly 50/50?

    24    A.    In criminal situations, it is probably more for the

    25    defense.     Perhaps 60 percent for the defense, 60, 70
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 47 of 142   PageID #: 3195
                                                                                     47




     1    percent.     In the civil arena, it is pretty much 50/50.

     2    Q.    And part of your career you have done Stage II

     3    evaluations for the State of Maine?

     4    A.    Yes.    That's done under the guidance of the Maine

     5    State Forensic Service which serves the courts.                  They

     6    have a panel of psychiatrists and psychologists, mostly

     7    psychologists, who do independent examinations at the

     8    request of those from the court to the state forensic

     9    service to the panelists.

    10    Q.    And would you just explain to us what a Stage II

    11    evaluation is, please?

    12    A.    Well, that's actually it is a term that's been

    13    replaced, but the Stage IIs were for criminal

    14    responsibility, or lack thereof.            They also included

    15    other mental conditions.          That is, if a person had a

    16    psychiatric disorder and did that affect their behavior,

    17    but it may not have gone into the area of criminal

    18    responsibility or lack of criminal responsibility.

    19               MR. MERRILL:      Your Honor, I have attached Dr.

    20    Voss's curriculum vitae as Exhibit 1 to my motion for a

    21    variant sentence, and I would offer Dr. Voss as an

    22    expert in the area of psychiatry and forensic psychiatry

    23    at this time.

    24               THE COURT:     Any objection?

    25               MR. FRANK:     No, Your Honor.
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 48 of 142   PageID #: 3196
                                                                                     48




     1               THE COURT:     I admit -- did you say this is No. 1

     2    or 2?

     3               MR. MERRILL:      No. 1, I believe.

     4               THE COURT:     No. 1 --

     5               MR. MERRILL:      On --

     6               THE COURT:     -- the curriculum vitae, and I

     7    certainly accept Dr. Voss's credentials as an expert.                      I

     8    remember him well from my past life, and I have always

     9    found his testimony to be illuminating and intelligently

    10    and knowledgeably based.

    11               MR. MERRILL:      Thank you.

    12               THE WITNESS:      Thank you, Your Honor.

    13    BY MR. MERRILL:

    14    Q.    Dr. Voss, during your career have you had the

    15    opportunity to do a psychiatric evaluation of Sidney

    16    Kilmartin?

    17    A.    Yes.

    18    Q.    And I understand you have explained to us that it is

    19    no longer called a Stage II evaluation, but did you, in

    20    fact, back in 2008 do a Stage II evaluation of Mr.

    21    Kilmartin?

    22    A.    Yes.

    23    Q.    And what was the result of your evaluation of him

    24    back in 2008?

    25    A.    Well, this -- I found that he had a serious mental
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 49 of 142   PageID #: 3197
                                                                                     49




     1    disorder with psychotic features, mood swings, and he

     2    had been variably diagnosed as having bipolar disorder

     3    with psychotic features or schizoaffective disorder.

     4    And we can get too hung up on the nuances of diagnoses.

     5    The important thing is what are the symptoms and how do

     6    they affect the person's mental, emotional, and

     7    behavioral functioning.

     8          So I saw him in regard to a -- he was charged with

     9    an assault and did the evaluation.             I found that he did

    10    have a serious mental condition that affected his

    11    behavior, and he -- I understand -- I wasn't involved

    12    with the trial but understand he was acquitted not -- as

    13    not criminally responsible for that and was then put

    14    into the state system as an NCR acquittee where he spent

    15    the next several years at -- in the state hospital

    16    Riverview and then was -- had been gradually moved to

    17    less restrictive circumstances, but he was still under

    18    the control of the court and was very tightly

    19    supervised.

    20    Q.    And I should have asked you this initially, but you

    21    have never -- doctor -- I'm sorry, Sidney Kilmartin has

    22    never been a patient of yours; correct?

    23    A.    That's correct.

    24    Q.    You have only seen him professionally in the context

    25    of doing evaluations?
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 50 of 142   PageID #: 3198
                                                                                     50




     1    A.    That's correct.       And they have been -- been single

     2    evaluations.

     3    Q.    And you recognize Sidney in the courtroom here

     4    today?

     5    A.    Yes.

     6    Q.    So you -- you have actually -- your first evaluation

     7    was in June of 2008?

     8    A.    Yes.

     9    Q.    And --

    10               MR. MERRILL:      And -- and, Your Honor, for the

    11    record that is Exhibit 2 on a motion for variant

    12    sentence.

    13               THE COURT:     Right.     Maybe we can take care of

    14    the -- what people plan to admit.            Do you have a list of

    15    exhibits you plan to admit?

    16               MR. MERRILL:      Yes, Your Honor.       I plan to admit

    17    the exhibits in my two motions.            And, I apologize, I

    18    should have used the same numbering system, but in the

    19    motion for downward departure this Stage II evaluation

    20    of June of 2008 is Exhibit 1C, and it is in Exhibit 2 on

    21    the motion for variant sentence, so there are duplicates

    22    in there; but I would -- I would basically move all the

    23    exhibits that I have appended to my motion for downward

    24    departure and my motion for variant sentence.

    25               THE COURT:     Do you have any objection to any of
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 51 of 142   PageID #: 3199
                                                                                     51




     1    those?

     2               MR. FRANK:     No, Your Honor, I don't.

     3               THE COURT:     And did you also --

     4               MR. MERRILL:      I just note for the record, Your

     5    Honor, that I have removed personal identifiers from two

     6    of those documents.

     7               THE COURT:     Thank you.      And did you have some

     8    support letters as well?

     9               MR. MERRILL:      Yes, I do, Your Honor.

    10               THE COURT:     And do you want to admit those now?

    11               MR. MERRILL:      Yes, I -- I will admit those as

    12    well.    I believe there is five of them.            There is one

    13    from Deborah Kilmartin.         There is one from Ashley

    14    Kilmartin.      There is one from Paul McDermott, and there

    15    is one from --

    16               THE COURT:     One from Mr. Golden?

    17               MR. MERRILL:      Yes, David Golden, Your Honor.

    18    And then there is also a letter that I found out about

    19    today which is a letter that my client mailed directly

    20    to the Court --

    21               THE COURT:     That's right.

    22               MR. MERRILL:      -- dated April 18th.

    23               THE COURT:     You admit that -- you want to admit

    24    that as well?

    25               MR. MERRILL:      Yes.
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 52 of 142   PageID #: 3200
                                                                                     52




     1               THE COURT:     Okay.    Do you have any objection?

     2               MR. FRANK:     Your Honor, I have no objection.                 I

     3    don't know that I have seen the letter from Debby

     4    Kilmartin.      I think I have seen all the other letters.

     5               MR. MERRILL:      My understanding is that -- my

     6    understanding, Your Honor, is that this is mailed

     7    directly to the Court, but I do have a copy --

     8               THE COURT:     Okay.

     9               MR. MERRILL:      -- that I can give to --

    10               THE COURT:     And maybe you could review that as

    11    time goes along.       I am going to admit each of those

    12    letters.     Do you have any other exhibits?

    13               MR. MERRILL:      I believe that's it, Your Honor.

    14               THE COURT:     Okay.    And do you want to have those

    15    admitted as a -- as a packet?

    16               MR. MERRILL:      The character reference letters?

    17               THE COURT:     Right.

    18               MR. MERRILL:      Yes, they can be admitted as a

    19    packet, yes.

    20               THE COURT:     Okay.    So they will be admitted as

    21    Defendant's Exhibit A.         And do you have copies that you

    22    are going to put in?

    23               MR. MERRILL:      I have copies --

    24               THE COURT:     How do you wish to do that?

    25               MR. MERRILL:      I'm sorry, Your Honor?
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 53 of 142   PageID #: 3201
                                                                                     53




     1               THE COURT:     How do you wish to proceed?            Are you

     2    going to put copies of those in?

     3               MR. MERRILL:      Yes, I can put copies of those in.

     4    Now, the only clean copy I have of the Kilmartin letter

     5    -- I will have to make another copy of that for the

     6    Court.

     7               THE COURT:     Okay.

     8               MR. MERRILL:      But I have copies of the others.

     9               THE COURT:     All right.

    10               MR. MERRILL:      And Mr. McDermott will also be

    11    speaking to the Court as well.

    12               THE COURT:     Okay, very good.        Mr. Frank, do you

    13    have any exhibits you would like to introduce?

    14               MR. FRANK:     I -- I do, Your Honor, and they are

    15    the 31 exhibits I submitted to the Court I think two or

    16    three weeks ago, and I --

    17               THE COURT:     Right.

    18               MR. FRANK:     -- if now would be appropriate time,

    19    I would move Government Exhibits 1 through 31 into the

    20    record.

    21               THE COURT:     Very good.      Do you have any

    22    objection to those?

    23               MR. MERRILL:      No, I don't, Your Honor.

    24               THE COURT:     Each is admitted.        You may proceed.

    25               MR. MERRILL:      Thank you, Your Honor.
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 54 of 142   PageID #: 3202
                                                                                     54




     1    BY MR. MERRILL:

     2    Q.    So, Dr. Voss, you -- you first saw Mr. Kilmartin in

     3    2008, and then were you asked by an earlier attorney of

     4    his in this case to do an evaluation in March of 2015?

     5    A.    I saw him in 2015.        I thought it might have been

     6    February, but I'd have to -- I think that was the one in

     7    the Somerset County Jail.

     8    Q.    I -- I am just going by the date of a report that

     9    you sent to James Billing.

    10    A.    Okay.

    11               MR. MERRILL:      And, again, Your Honor, this is

    12    Exhibit 3 on the motion for variant sentence.

    13               THE COURT:     Thank you.

    14    BY MR. MERRILL:

    15    Q.    It is dated March 14th of 2015.

    16    A.    I did see him in 2015.         Sometimes the date of the

    17    report is when it is finished versus when it was

    18    actually done.       That is dated -- the cover letter is

    19    dated March 14, evaluation was actually done on February

    20    12.

    21    Q.    And this was an evaluation you did at Somerset

    22    County Jail?

    23    A.    Yes.

    24    Q.    And what was the purpose of this evaluation?

    25    A.    Well, that was related to charges for which we're
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 55 of 142   PageID #: 3203
                                                                                     55




     1    now being--

     2    Q.    The present charge?

     3    A.    Yes, the present charges that he was charged with,

     4    having sent cyanide to people and all the charges.                   I

     5    don't need to go through that, those are -- but I was

     6    asked to evaluate his mental and emotional state

     7    particularly with particular focus on the time around

     8    the events occurred, before and after, but the -- his

     9    condition -- his mental and emotional and behavioral

    10    functioning around that time.

    11    Q.    And what were your findings from that evaluation?

    12    A.    I found that Mr. Kilmartin had gone into a serious

    13    state of depression after he was charged with

    14    shoplifting I think it was two tubes of Preparation H

    15    from a Dollar Store.         He was alleged to have gone in and

    16    left without the -- taking that, and that I guess was

    17    finally decided that that's what happened, and he became

    18    extremely afraid of being sent back to Riverview at that

    19    point.    He had spent I think two or three years in the

    20    inpatient unit.

    21          That was a hard experience for him.             He was

    22    assaulted at one point and had a fractured skull and

    23    mandible, his jaw.        He was attacked by another patient.

    24    The environment in psychiatric unit can be a high

    25    stimulus environment, it is hard to get away.
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 56 of 142   PageID #: 3204
                                                                                     56




     1          And he was -- he had been moving towards getting the

     2    NCR status reversed, and that -- as I understand it he

     3    -- he was on the list to have that reviewed by the Court

     4    when this event happened in April of 2012.                That he

     5    expected if that was accepted, that that was the case,

     6    that his progress towards being released from the hold

     7    of the court for being NCR would -- would stop at that

     8    point and he would be -- his status would -- as a --

     9    under the hold of the Court would be continued, and he

    10    did not know how long.         So when that happened, again in

    11    April of 2012, he became very distressed.

    12          At that point he was living in an apartment in

    13    Manchester near Augusta.          He was living by himself but

    14    he was working part-time in Sam's Club.              He had started

    15    having more contact with his family.             His life was

    16    generally had been progressing well to get out from

    17    under the hold of the court, and he expected that if

    18    that came to light that he would again be put back at

    19    Riverview and the whole process of getting out from

    20    under the hold of the court would be delayed.                 He had no

    21    idea things move quite slowly in that system.                 I think

    22    they are only reviewed every six months by the court.

    23          So, anyway, he goes back to his apartment.                 He

    24    became increasingly isolated and depressed.                Mr.

    25    Kilmartin has had episodes of excessive energy, the
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 57 of 142   PageID #: 3205
                                                                                     57




     1    so-called manic state, but he -- his major problem has

     2    been one of depression.

     3          And -- and while the immediate circumstances in 2012

     4    and -- that were involved with these charges was

     5    extremely important, it is also important to have

     6    background information to see if it is consistent and

     7    which -- and it was.

     8          Mr. Kilmartin had made a very serious suicide

     9    attempt a number of years before taking a bottle of

    10    potent antipsychotic medicine and drinking a -- a

    11    substantial amount of antifreeze which should have

    12    killed him.      He had to go on dialysis and -- but that

    13    would be lethal in almost -- in most cases.

    14    Q.    In your opinion was that --

    15    A.    Anyway --

    16    Q.    -- a serious attempt to commit suicide?

    17    A.    I'm sorry?

    18    Q.    In your opinion was that a serious attempt on Mr.

    19    Kilmartin's part to commit suicide?

    20    A.    He expected to die.        He should have died, yeah.            I

    21    mean he -- he did it -- he made sure he was alone and

    22    somehow was found and got brought to -- for medical

    23    attention soon enough to be able to survive; but, no,

    24    we're talking to a person who should not be -- should

    25    not have been here.
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 58 of 142   PageID #: 3206
                                                                                     58




     1          People survive very serious suicide attempts

     2    sometimes, gunshots.         I have talked to a number of them.

     3    Jumping off a building, that kind of thing.

     4          Anyway, Mr. -- in the spring and the -- going

     5    forward until into the early part of next year, the

     6    winter of -- early winter, middle winter of 2013, his

     7    condition, by his description and from the limited

     8    information I have, appears to have deteriorated

     9    markedly.     He became withdrawn.

    10          He became -- he began to -- he neglected personal

    11    care.    He was a person who liked to eat healthy foods

    12    but just ate whatever he could get easily.                He said one

    13    point there were only some -- I don't know, some Oreo

    14    cookies in the refrigerator and something else to drink

    15    maybe, I am not sure.

    16          He quit his job, or was fired, and it is -- there is

    17    mixed information about that, and -- from Sam's Club in

    18    I think in October of 2012, and he developed increasing

    19    suicidal thoughts and urges.

    20          He went online to research ways of committing

    21    suicide and found that the most effective and one of the

    22    least painful ways to die was by cyanide and then

    23    embarked on a way to acquire cyanide.              It is used in the

    24    mining and jewelry business.           You can buy -- jewelers

    25    can buy small amounts of it.           Used for I think cleaning
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 59 of 142   PageID #: 3207
                                                                                     59




     1    and whatever.

     2          Anyway, he was ultimately successful in getting I

     3    think a hundred grams of cyanide.            One gram is lethal.

     4    And he kept a gram for himself and he put the rest away

     5    somewhere.      I think in his wife's garage, but not

     6    important.

     7          In the course of his researching suicide and ways to

     8    do it, and acquiring the cyanide, he got on websites of

     9    people who are suicidal.          There are websites where

    10    people struggling with those issues go for advice, for

    11    whatever, consolation, et cetera, you know.                We all, I

    12    guess, want to have some -- some contact with another

    13    human no matter where we are.

    14          Anyway, he learned that others were -- he said he

    15    advertised that he had cyanide available and offered to

    16    sell it to people, and had a number of people ask -- ask

    17    to send them cyanide.         He charged them 150 or $200, I

    18    think, and said he would send it to them; but the only

    19    -- he substituted Epsom salts, which of course isn't

    20    lethal.     May have some other medical effects, but

    21    certainly doesn't kill them.

    22          And I don't know how many times he did that.                 I

    23    would -- my sense is it was a half a dozen times, but he

    24    -- he did that.       And he -- and that included sending

    25    Andrew Denton, the person who died by cyanide poisoning,
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 60 of 142    PageID #: 3208
                                                                                      60




     1    he sent him Epsom salts in -- which was very

     2    disappointing to Mr. Denton.           There are e-mails between

     3    them that are quite illustrative.

     4    Q.    How would you describe Mr. Kilmartin's state of mind

     5    during this period of time?

     6    A.    Very depressed, hopeless, very fearful, terrified of

     7    going back to Riverview.          But that case was still

     8    pending and he decided to hold off on committing the

     9    final act, suicide, until he heard back.                  And he said

    10    that he was planning to go ahead anyway and then got

    11    word from his attorney that the case had been resolved.

    12    He paid a little fine and it was continued for three

    13    months, and if he did okay for three months it would be

    14    expunged.     So he would not have to go back to Riverview.

    15    Q.    Is he acting rationally at this -- during this

    16    period of time?

    17    A.    I don't think so.        I don't -- I don't think taking

    18    cyanide because you may have to spend another six months

    19    in a state hospital killing yourself is -- is rational.

    20    I have dealt with a number of people like Mr. Kilmartin

    21    who should have died when the suicide attempt, and very

    22    illustrative to hear how their thinking changed.                   I

    23    included a memo in one of my reports that is actually

    24    for workers comp purposes but it describes the changes

    25    in the person's thinking.          I think that's in the report
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 61 of 142   PageID #: 3209
                                                                                     61




     1    from 2015 or maybe it was a 2018.

     2    Q.    Are you referring to Thought Disorders and

     3    Misperceptions of Reality Related to Psychiatric

     4    Disorders?

     5    A.    Yes.

     6    Q.    That's actually the addendum that you attached to

     7    the report you did for the evaluation for me --

     8    A.    Oh, okay, so 2018.

     9    Q.    -- 2018.

    10               MR. MERRILL:      And for the Court that is an

    11    addendum to Exhibit 4 on the motion for variant

    12    sentence.

    13               THE WITNESS:      The point of the memo is to try to

    14    describe, for people who haven't dealt with this, how

    15    one's perceptions, beliefs, their sense of hope, their

    16    sense of worth, becomes negative, everything is

    17    hopeless.

    18          We'd like to think our brains are pretty steady in

    19    functioning, but the reality is that things can change.

    20    Especially -- and again our perceptions, beliefs, that

    21    type of thing, are -- are very subject to change.

    22          I guess the common experience is having some alcohol

    23    to drink and seeing how that can change your mental and

    24    emotional functioning.

    25          But, anyway, he became very depressed, said he
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 62 of 142   PageID #: 3210
                                                                                     62




     1    neglected self-care.         He isolated.      He also developed

     2    psychotic symptoms, a recurrence of symptoms that were

     3    quite similar to what he had in 2008 when he assaulted a

     4    tenant in his building.

     5          He had the perception that the tenant -- the people

     6    that were living in an apartment below him were making

     7    noises; rolling cans on the floor; they were walking,

     8    stomping their feet to cause him mental distress; and he

     9    began to retaliate by doing the same.              And he said they

    10    moved out, and he thinks that may be because they -- may

    11    have happened because they wanted to get away from him,

    12    but anyway he was there.

    13          His wife went to see him in December when she was

    14    called by the woman who owned the building, the

    15    landlady.     Mr. Kilmartin was getting into conflict with

    16    the guy who plowed their -- the driveways in the -- this

    17    apartment area.       He wouldn't -- he didn't move his car

    18    on time and made it difficult.

    19          Mrs. Kilmartin wasn't able to reach him, he wasn't

    20    answering his phone, and she went up to see him.                  She

    21    talked to the landlady.

    22          And there is very limited information -- I had very

    23    limited information about that, but in her testimony

    24    before the Grand Jury connected to the Preparation H

    25    thing she said he -- he looked like he was in terrible
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 63 of 142   PageID #: 3211
                                                                                     63




     1    shape but did not elaborate and nor was she asked.

     2          But that's a little piece of affirmation that --

     3    that and his -- his behavior.           It is very clinically

     4    consistent with the condition he had.              He knew he had a

     5    serious mental illness, and these are the types of

     6    symptoms and behaviors that are highly consistent with

     7    that condition.

     8               MR. MERRILL:      I would like to, if I could, Your

     9    Honor, mark separately as Exhibit 4A which is the

    10    memorandum that Mr. -- I'm sorry, Dr. Voss was speaking

    11    of.

    12               THE WITNESS:      As I said, there is a -- there is

    13    a reference to a statute there.            That's a Maine workers'

    14    comp statute because this was done in relation to

    15    workers' comp claim on somebody who had committed

    16    suicide.

    17               MR. MERRILL:      May I approach the witness, Your

    18    Honor?

    19               THE COURT:     Sure.

    20    BY MR. MERRILL:

    21    Q.    Let me show you what's Defendant's Exhibit 4A, and

    22    is that the two-page document you are referring to that

    23    was attached to your January evaluation 2018 that you

    24    did for me?

    25    A.    Yes.
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 64 of 142    PageID #: 3212
                                                                                      64




     1    Q.    I want to ask you a couple of questions.                If you

     2    look on the first page and it just says thought

     3    disorders and misperceptions of reality related to

     4    psychiatric disorders, and the one, two -- the fifth

     5    paragraph down you write depression is the most common

     6    psychiatric condition associated with suicide.

     7    Perceptions, judgment, and beliefs are seriously

     8    impaired by depression.         People with severe depression

     9    may have clear psychotic symptoms in which they have

    10    serious misperceptions of reality.

    11          In your opinion was Mr. Kilmartin having

    12    misperceptions of reality during this period of time

    13    September to December 2012?

    14    A.    Yes.    Yes, that's -- that's correct.              I believe that

    15    was the case.

    16    Q.    And in preparation for your testimony you have

    17    reviewed some of the records from Riverview?

    18    A.    Yes.

    19    Q.    And you have seen the -- some of the Government

    20    exhibits including the testimony of Deborah Kilmartin

    21    that you were just referring to?

    22    A.    Yes.

    23    Q.    The next paragraph says the world of the person with

    24    depression is devoid of pleasure and hope.                 Negative

    25    feelings and guilty ruminations about being bad and
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 65 of 142   PageID #: 3213
                                                                                     65




     1    worthless are common.         Suicidal thoughts and actions are

     2    based on these distorted beliefs and perceptions, not on

     3    the reality of the person's life and circumstances.

     4    Suicide in these circumstances is not a willful act as

     5    it is motivated by -- motivated by an irrational mind.

     6    A.    Irrational mind, yes.

     7    Q.    So the -- the person is not acting rationally at

     8    this point and --

     9    A.    No.

    10    Q.    -- they have misperceptions of reality?

    11    A.    That's correct.

    12    Q.    And, again, in your medical opinion did

    13    Mr. Kilmartin fall into this category during this period

    14    of time?

    15    A.    Yes.    Based on what he told me, what I know about

    16    these clinical conditions, which I have dealt with many

    17    times, and based on -- it was clinically plausible, and

    18    based on his past history of having similar psychotic

    19    symptoms.

    20    Q.    Now that was the second evaluation that you did on

    21    Mr. Kilmartin; is that correct?

    22    A.    In -- in February of 2015, yes.

    23    Q.    And then I asked you to evaluate him again in

    24    January of this year?

    25    A.    Yes.
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 66 of 142    PageID #: 3214
                                                                                      66




     1    Q.    And what were your findings with regard to the

     2    evaluation that you did in January of this year?

     3               MR. MERRILL:      And again, Your Honor, this is

     4    Exhibit 4 the motion for variant sentence.

     5               THE COURT:     Thank you.

     6    A.    My findings were -- affirmed the prior clinical

     7    impressions and conclusions that I had come to before.

     8    There is a section towards the end of opinions in which

     9    I give the basis of that.

    10    BY MR. MERRILL:

    11    Q.    And --

    12    A.    That's --

    13    Q.    -- I supplied you with two reports from the federal

    14    medical facility at Fort Devens to review with regard to

    15    this third evaluation; correct?

    16    A.    Yes.

    17    Q.    And what was your assessment of the evaluation done

    18    at Fort Devens?

    19    A.    I am critical of that -- of the assessment.                 These

    20    are extensive evaluations with a lot of history.                   Both

    21    before and after the allegations there is quite a bit of

    22    history going from 2013 forward.            There is a lot of

    23    focus on the actual criminal issues.             There is a short

    24    review of his prior psychiatric history.                  Or there is a

    25    review of his prior psychiatric history.
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 67 of 142   PageID #: 3215
                                                                                     67




     1          What I am critical of is that an evaluation such as

     2    this is done generally for the purpose of trying to

     3    understand the person's mental and emotional state,

     4    behavioral state, around the time of the allegations,

     5    and there is very limited information about that in the

     6    -- either the reports from the federal medical center.

     7    Report was done by a psychology intern, but there was a

     8    psych -- Ph.D. psychologist in attendance as far as I

     9    can tell.

    10          The report and the addendum is where his mental and

    11    emotional state is addressed; but, again, there is, in

    12    my judgment, insufficient information and insufficient

    13    attention to what is the critical question, and that is

    14    what -- what was his mental and emotional state like in

    15    the months before and during his actions for which he

    16    has been convicted now and in the period for a while

    17    thereafter.

    18          Certainly the background information going back to

    19    is -- is -- is important, and seeing how he has done

    20    since is also important.          But it is that period from --

    21    basically from April of 2012 when he was accused of --

    22    of stealing two tubes of Preparation H.              A tube of

    23    Preparation H costs about 10 bucks, and Mr. Kilmartin

    24    has funds.      He was on Social Security disability.              But

    25    anyway -- so you talk about irrational acts.
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 68 of 142   PageID #: 3216
                                                                                     68




     1          But the April 2012 to the early winter after

     2    Mr. Denton had passed away, this is the time that you

     3    really need to focus on and try to understand what his

     4    thinking and -- and functioning was like.

     5          There is reference in the reports that they had a

     6    phone interview with Debby Kilmartin, his wife; but

     7    there is nothing in there that documents what -- what

     8    she said.     Or minimal, minimal information there about

     9    what she said.       In either report.

    10    Q.    In -- in your last evaluation that you did for me,

    11    which is Exhibit 4, you conclude that in your opinion

    12    Sidney Kilmartin has been diagnosed with a major mental

    13    illness diagnosed as schizoaffective disorder with

    14    bipolar features or bipolar disorder.              Nuances of -- I

    15    am on page four -- nuances of diagnosis are not

    16    important.      What is established is that Mr. Kilmartin

    17    has had episodes of excessive energy with racing

    18    thoughts, et cetera, reflecting a manic phase.

    19          Now, someone that has been diagnosed as being

    20    bipolar is going to have both a depression side and a

    21    manic side; correct?

    22    A.    If we follow the -- if the person making the

    23    diagnosis is -- follows the guidelines, yes; but the --

    24    the mix is highly variable.           In order for bipolar, the

    25    person has to have had clear episodes of manic kind of
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 69 of 142   PageID #: 3217
                                                                                     69




     1    thinking.     They may not have had a full-blown manic

     2    episode, but the grandiosity which he would get these

     3    ideas about getting houses and fixing them up -- and he

     4    did that several times, and he made a little money, but

     5    it wasn't -- I understand it wasn't much -- and racing

     6    thoughts, the excessive energy, the euphoria that goes

     7    along with a manic state, is -- can be very exciting to

     8    the person.

     9          And Mr. Kilmartin said something that was -- at one

    10    of our meetings, he said he felt it was unfair to other

    11    people that he was -- felt so good and felt so superior

    12    during the manic state, that he was -- had an unfair

    13    advantage in -- in the world.           And if you talk with

    14    someone who is in the manic state, it is -- it is

    15    obvious.

    16    Q.    Is -- is it fair to say that that's a common

    17    statement of people who are in a manic phase of a

    18    bipolar --

    19    A.    Yes, but -- but it may be just what the person is

    20    thinking and feeling.         They may control it fairly well

    21    or they may get out of control in the -- in the severe

    22    high state and do things that get them committed to a

    23    hospital because they are so out of control.

    24    Q.    And so in December of 2012 at the time when

    25    Mr. Kilmartin mails the potassium cyanide to Mr. Denton
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 70 of 142    PageID #: 3218
                                                                                      70




     1    is he in this manic phase of being bipolar?

     2    A.    No, I think he was mostly in the -- he was in the

     3    depressed state --

     4    Q.    He was in a depressed state?

     5    A.    -- starting in -- I think the shoplifting and the

     6    fears of going back to the Riverview put him in a

     7    depressed phase, and that was his major problem.                   He had

     8    the so-called hypomanic episodes.            Which is important in

     9    the diagnosis, but he -- his main -- main problems were

    10    with severe depression.

    11    Q.    And in the period leading up to that, say from the

    12    time of the charge of the Preparation H until December,

    13    is Mr. Kilmartin decompensating at that point?                  Is his

    14    mental health deteriorating?

    15    A.    Yes, clearly.      He was having he described clear

    16    psychotic symptoms and behaviors related to that,

    17    impaired functioning, not taking care of himself,

    18    barricading himself because he thought people were doing

    19    things that -- I can't remember the exact details, but

    20    he had paranoid perceptions and beliefs.                  I can find

    21    that.    It is in that -- one of those two reports, 19 --

    22    I mean 20 -- 2015 and 2018.

    23    Q.    Now, I had also given you a -- a series of e-mails

    24    that transpired between Mr. Kilmartin and Mr. Denton to

    25    review for purposes of your January 2018 report; is that
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 71 of 142    PageID #: 3219
                                                                                      71




     1    correct?

     2    A.    Yes.

     3               MR. MERRILL:      And, again, Your Honor, those are

     4    the same e-mails that are appended to the motion for

     5    variant sentence.

     6               THE COURT:     Thank you.

     7               MR. MERRILL:      I'm sorry, that would have been,

     8    I'm sorry, my objections to the presentence report, I

     9    apologize.

    10    BY MR. MERRILL:

    11    Q.    And what -- what did you come away with after

    12    reading those e-mails as it pertained to Mr. Kilmartin's

    13    state of mind at that time?

    14    A.    Well, actually the e-mails were pretty well

    15    organized, that he was able to communicate rationally.

    16    There were a number of them.           Mr. Denton was very

    17    unhappy that he -- the first shipment that he received

    18    was Epsom salts and didn't take his life, and he

    19    threatened to report that as mail fraud.                  He had paid

    20    Mr. Denton I don't know what, how much, 150, 200 bucks.

    21    And they went back and forth about that a number of

    22    times.

    23          The e-mails commenced in I think December 9 or 8,

    24    somewhere in there; but, anyway, it goes -- they go

    25    through to after -- somewhere after, of course, or right
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 72 of 142   PageID #: 3220
                                                                                     72




     1    around Christmas.        And Mr. Denton said he was very

     2    unhappy.     Mr. Kilmartin said he was going to make it

     3    right, don't worry about it, and commiserated -- they

     4    commiserated together.         He felt -- he felt they had a

     5    bond because they both struggled with suicidal feelings.

     6          And the last e-mails from Mr. Denton indicated that

     7    he was not going to report that as mail fraud, that he

     8    had instructed the FBI to forget about it.                The mail

     9    fraud would have been for sending Epsom salts instead of

    10    cyanide.

    11          The whole thing is crazy.          We're going to get you

    12    for mail fraud for sending Epsom salts instead of

    13    sending him the real thing that you promised.                 Anyway --

    14    it is kind of ironic.

    15          Anyway, Mr. Denton's e-mails said that he was not

    16    going to pursue that, that he had instructed the -- or

    17    sent the letter to the FBI saying he was not going to

    18    pursue it.

    19    Q.    They also talk, during some of these e-mails, about

    20    what was the best way to take cyanide to maximize the

    21    chances that it would have its intended effect which

    22    would be to kill the individual.            Was this unusual

    23    between these two individuals?

    24    A.    No.   The person who is struggling with suicidal

    25    thoughts typically makes some careful plans.                 If they
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 73 of 142   PageID #: 3221
                                                                                     73




     1    are really serious they make careful plans, and they can

     2    be quite -- they conceal it from people who are going to

     3    interfere.      Mr. Denton referred to that in his that

     4    psychiatric people in Great Britain where he lived would

     5    throw him in the hospital if he did this, but only for a

     6    few days.

     7          The people who are really serious about suicide

     8    usually or often don't admit that because they know they

     9    will be stopped.       One of the things we learn in

    10    psychiatry is if someone who has been depressed and

    11    suicidal -- depressed and quite suicidal suddenly starts

    12    -- cheers up, that may be because they have decided to

    13    take their life and they know how they are going to do

    14    it and when.      It is a red flag.

    15    Q.    So I -- I describe it in my brief to the Court that

    16    it was like two people talking about a recipe to bake a

    17    cake.    I mean it was just like this is the best way to

    18    make it most effective, and yet they were talking about

    19    each killing themselves.

    20    A.    It was -- it was, yeah, very matter of fact.                 Don't

    21    take I think he said vinegar or something like that,

    22    that it was acidic, because it could interfere with the

    23    absorption of the cyanide, and how to take it on an

    24    empty stomach.       And there were a number of details

    25    there, but it is -- it is kind of chilling.
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 74 of 142   PageID #: 3222
                                                                                     74




     1    Q.    In your opinion were Mr. Kilmartin's mental

     2    functions seriously impaired by his major depressive

     3    symptoms at the time when he sent Mr. Denton the

     4    potassium cyanide?

     5    A.    Yes.

     6    Q.    And do you believe that his reality of the world was

     7    impaired at that time?

     8    A.    Yes.    As I said, he reported clear psychotic

     9    symptoms which are detailed in my reports that reflect a

    10    serious impairment in his perceptions of reality.

    11    Q.    On the last page, page six of your evaluation of

    12    January 4th, 2018, which is Exhibit 4, bullet point you

    13    say it is this examiner's opinion that Sidney

    14    Kilmartin's mental and emotional functions were

    15    seriously impaired at the time he acquired cyanide

    16    initially for his own suicide and when he provided bogus

    17    cyanide to a number of people who asked him to send them

    18    cyanide.     The ultimate decision to send Mr. Denton

    19    cyanide was more likely than not significantly affected

    20    by his own struggles with depression and suicidal

    21    impulses.     He made a very serious suicide attempt

    22    several years before the incident problems.                And, again,

    23    you are referring to the Zyprexa and the anti-freeze as

    24    the suicide attempt?

    25    A.    Yes.
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 75 of 142    PageID #: 3223
                                                                                      75




     1    Q.    And do you hold that opinion to a reasonable degree

     2    of psychiatric certainty that Mr. Kilmartin's mental and

     3    emotional functions were seriously impaired at that

     4    point in time?

     5    A.    Yes.    Based on the information I have had available,

     6    my experience in treating many people with this, yes.

     7    Q.    And -- and, again, the information available to you

     8    included your review of your two prior evaluations in

     9    2008 and 2015 as well as the records that were made

    10    available to you from Riverview?

    11    A.    Yes.

    12    Q.    And also the evaluations done by FMC Fort Devens?

    13    A.    Yes.

    14    Q.    Mr. Kilmartin, by all accounts as far as we know,

    15    led a fairly productive life until his mid 40s when this

    16    mental illness began to manifest itself.                  Is that

    17    unusual that he would have been in his mid 40s before

    18    there were any signs of this mental illness?

    19    A.    It is not the typical pattern, but it is a

    20    well-recognized pattern that psychotic symptoms and mood

    21    disorders such as bipolar disorder can first show up in

    22    midlife time, even late in life for some.                  Mr. Kilmartin

    23    also had -- drank alcohol quite heavily, and used

    24    cocaine at times, which just confounds the picture of

    25    just why -- why now.         It is very clinically credible
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 76 of 142   PageID #: 3224
                                                                                     76




     1    that he had the onset of these symptoms at that point.

     2    He had symptoms some time before.            At work he thought

     3    people who were at work were conspiring against him.                   He

     4    was a meat cutter at Shaw's for 20 something years.                   He

     5    punctured a radiator of one of his tormenter's --

     6    perceived tormenter's vehicles.

     7    Q.    So in your opinion it would not be unusual that the

     8    onset of this mental illness didn't affect Mr. Kilmartin

     9    until the mid 40s, 45 or so?

    10    A.    No.    Again, it is -- it is clinically very

    11    plausible.      This is a pattern we see.          People are very

    12    different, you know, and how these disorders express

    13    themselves and emerge is quite variable.

    14    Q.    What is the -- strike that.

    15          What -- what, in your opinion, can be done to keep

    16    Mr. Kilmartin from -- from cycling between depression

    17    and mayhem?

    18          Is there medication that's available that has proved

    19    successful in treating this type of mental illness?

    20    A.    Yes.    There are a number of medications that are

    21    helpful.     And he was on a combination of medications

    22    when I saw him I think at Somerset but also certainly in

    23    Cumberland County Jail, more recently, that he felt was

    24    helpful.     Medication that had been the most helpful to

    25    him was Lithium, but somebody stopped that because it
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 77 of 142   PageID #: 3225
                                                                                     77




     1    can cause kidney damage, but -- so that would -- that

     2    would be an option if it is followed.

     3           I think what Mr. Kilmartin also needs is some fairly

     4    regular contact with mental health providers in order to

     5    assure that he is not going back into a depressed state.

     6    He was followed by the ACT team, that's the Assertive

     7    Community Treatment, where the person is followed very

     8    closely by a team of people.           They may go to the

     9    person's residence if they don't show up, that type of

    10    thing.    I think he needs that type of close follow-up if

    11    he is going to not get sick again.

    12    Q.     So you would recommend medication management?

    13    A.     Yes.

    14    Q.     And counseling?

    15    A.     I -- it could involve counseling at times to deal

    16    with issues, but it would especially be to monitor his

    17    condition and assure that he is taking medications and

    18    not drinking or using drugs.

    19    Q.     Since Mr. Kilmartin had never been fully released

    20    from Riverview Psychiatric Center, is it correct that he

    21    still remains a ward of the state?

    22    A.     As far as I know, yes.

    23    Q.     So whenever he is finished with whatever sentence he

    24    gets, the State of Maine will still have control over

    25    him?
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 78 of 142   PageID #: 3226
                                                                                     78




     1    A.    I am not --

     2    Q.    As a ward of the state?

     3    A.    -- totally conversant in just how that plays out,

     4    but it is my understanding that people put at NCR are

     5    under the guidance of the state indefinitely, and that

     6    being released from that is not all that common.

     7          The person needs to convince the court, and the

     8    people following him, that he no longer has the

     9    condition for which he was acquitted NCR, and these are

    10    often -- these are typically illnesses that affect the

    11    person, or can affect them, the rest of their life, or

    12    convince the -- the court that they are no longer

    13    dangerous.      And I mean how do you assure that somebody

    14    is not dangerous?        You can't prove a negative.           But it

    15    is very -- the point is it is very difficult.

    16          And the people providing the supervision --

    17    typically goes through Maine Forensic Service -- are

    18    quite cautious.       We've had some bad things happen in

    19    this state that we are very cautious.

    20    Q.    Is there -- I'm sorry.

    21    A.    That's all right.

    22    Q.    Is there anything else in your medical opinion that

    23    you would recommend that would be beneficial to

    24    Mr. Kilmartin when he is released?

    25          Other than the medication management and oversight
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 79 of 142   PageID #: 3227
                                                                                     79




     1    by a trained professional?

     2    A.    No.    The monitoring and checking in, probably doing

     3    blood testing for drugs.          I think, looking at the

     4    overall history, that's -- that's what needs to be in

     5    place.

     6    Q.    And -- and I think this is what you are saying, but

     7    basically some type of oversight for -- to make sure he

     8    is not abusing substances?

     9    A.    Yes.

    10    Q.    Because that can impact his mental illness as well?

    11    A.    It can -- yes, absolutely.          Put him into a

    12    decompensated state.

    13                MR. MERRILL:     Your Honor, I don't think that I

    14    moved the exhibits that I had attached to my objections

    15    to the presentence report, but included in there are the

    16    e-mails.     And if the Court wants --

    17                THE COURT:     I don't think those become a matter

    18    of record.      You don't file those with the Court.

    19                MR. MERRILL:     I didn't know only because I had

    20    Dr. Voss refer to those e-mails and it was part of --

    21                THE COURT:     That's right.      You don't file those

    22    with the Court, so I -- I think I have read what you are

    23    referring to, but I don't think they are a matter of

    24    record with the Court.         Unlike the other exhibits that

    25    you mentioned that are a matter of docket entry.                  I
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 80 of 142   PageID #: 3228
                                                                                     80




     1    don't think objections to the presentence report are

     2    filed with the Court.

     3               MR. MERRILL:      Right.     So what I am asking the

     4    Court is do you want me to file a separate exhibit with

     5    just those --

     6               THE COURT:     I think you have to.

     7               MR. MERRILL:      -- e-mails?

     8               THE COURT:     If you want a record of those for

     9    purposes of this hearing, you have to make it.

    10               MR. MERRILL:      I think because Dr. Voss relied

    11    upon those I will submit a separate exhibit --

    12               THE COURT:     All right.

    13               MR. MERRILL:      -- with those e-mails.

    14               THE COURT:     I think I have reviewed them.             Do

    15    you have any objection to him doing so?

    16               MR. FRANK:     No, Your Honor.       And I think they

    17    are already in the -- in the court record because they

    18    were evidence at trial, but I -- I -- I don't have any

    19    objection.

    20               THE COURT:     That may well be right, yeah.

    21               MR. MERRILL:      But I -- I just want to make sure

    22    that there is a record of the ones that I provided to

    23    Dr. Voss and he relied upon.

    24               THE COURT:     Right.      And -- and you need to make

    25    that record.
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 81 of 142   PageID #: 3229
                                                                                     81




     1               MR. MERRILL:      Yep.    I will do that, Your Honor.

     2    Thank you.

     3               THE COURT:     Thank you.

     4               MR. MERRILL:      Thank you, Dr. Voss.

     5               THE COURT:     Cross-examination?

     6               MR. FRANK:     Thank you, Your Honor.

     7                              CROSS-EXAMINATION

     8    BY MR. FRANK:

     9    Q.    Good afternoon, Dr. Voss.

    10    A.    Good afternoon.

    11    Q.    Doctor, you have evaluated Mr. Kilmartin several

    12    times; correct?

    13    A.    Yes.

    14    Q.    First in 2007-2008 in connection with his aggravated

    15    assault of an 80-year-old man; correct?

    16    A.    Yes.

    17    Q.    You have described that in some length in your

    18    direct testimony; right?

    19    A.    I'm sorry?

    20    Q.    You have described that assault at some length in

    21    your direct testimony?

    22    A.    Yes.

    23    Q.    That's --

    24    A.    Well, I described it at length in my report; but I

    25    don't think we -- but it was a serious assault.
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 82 of 142   PageID #: 3230
                                                                                     82




     1    Q.    Okay.    That's -- that's the one where he -- he beat

     2    his downstairs neighbor severely; correct?

     3    A.    Yes.

     4    Q.    And that's the one where you evaluated him and

     5    opined that he was not criminally responsible?

     6    A.    That's not correct.        I said he had a condition.            I

     7    was never asked to testify or make comment about

     8    criminal responsibility in that case.              That -- I made

     9    the report and the next thing I heard he had been

    10    acquitted NCR.       Which, frankly, surprised me a little

    11    for several reasons.

    12    Q.    Why did it surprise you?

    13    A.    Because I -- I thought that his meeting the very

    14    strict, stringent criteria for NCR were questionable,

    15    and I also thought it was questionable that he would

    16    take that route because of the implications; but, again,

    17    I wasn't asked.

    18    Q.    Questionable as a legal strategy?

    19    A.    Well, questionable about how the person is -- life

    20    is going to be going forward.

    21    Q.    Because a civil commitment pursuant to a not guilty

    22    by reason of insanity finding can be a long and

    23    unpleasant experience?

    24    A.    Yes.

    25    Q.    You -- do you know that your report was a large part
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 83 of 142   PageID #: 3231
                                                                                     83




     1    of the basis for the -- the adjudication in that case?

     2    A.    Again, I was not consulted, and I have no idea with

     3    how the proceedings went.          The next thing I learned he

     4    had been acquitted NCR.

     5    Q.    But you evaluated him; right?

     6    A.    Yes, sir.

     7    Q.    You concluded that he suffered from a serious mental

     8    disease or defect at the time of the offense; right?

     9    A.    Yes.

    10    Q.    And that that mental disease or defect affected

    11    either or both his ability to appreciate the

    12    wrongfulness of his conduct or to control his conduct?

    13    A.    I didn't opine upon that that I recall.               I could

    14    take a look at my opinions.

    15    Q.    All right.     Well let me move on --

    16    A.    I said he had a serious illness.

    17    Q.    Okay.    Let me move on.       You have evaluated him twice

    18    otherwise; correct?

    19    A.    Yes.

    20    Q.    Both of those occasions in connection with this

    21    case; correct?

    22    A.    Yes.

    23    Q.    The first time in 2015; right?

    24    A.    Yes.

    25    Q.    And that was in connection with the consideration of
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 84 of 142   PageID #: 3232
                                                                                     84




     1    an insanity defense in this case; correct?

     2    A.    That was mentioned, but my understanding was --

     3    either at that time or in the course of this -- that

     4    they were not going to pursue that.

     5    Q.    All right.     But your -- you're a extremely

     6    experienced medical doctor and forensic psychiatrist;

     7    right?

     8    A.    Thank you, yes.

     9    Q.    Okay.    And you have done this many times; right?

    10          You knew what this was for, right, in 2015; correct?

    11    A.    I knew it was to assess his mental, emotional, and

    12    behavioral state with a particular focus on -- around

    13    the -- related to the allegations.

    14    Q.    At the time of the offense, his mental state at the

    15    time of the offenses; correct?

    16    A.    Yes.

    17    Q.    Okay.    And that typically is done in order to

    18    evaluate the availability of an insanity defense; right?

    19    A.    Of the -- I'm sorry, which?           The availability of?

    20    Q.    Of an insanity defense.         A claim that the defendant

    21    is not criminally responsibile for their conduct;

    22    correct?

    23    A.    That's -- that's one possibility.            I would say that

    24    more often I am asked to opine about mental and

    25    emotional conditions that could be part of the overall
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 85 of 142   PageID #: 3233
                                                                                     85




     1    picture and what might be done to -- going forward to

     2    require the person to do to minimize future risk, that

     3    type of -- so-called other mental conditions.

     4    Q.    All right.     But that wasn't the case in this case.

     5    I mean you knew why you were being asked to evaluate him

     6    in this case; right?

     7    A.    Well, it is in my report.          I can --

     8    Q.    Well --

     9    A.    It is -- no, I'm sorry, this is --

    10    Q.    Well, Doctor, I am not asking you to read your

    11    report.     If you don't recall, that's fine.             I will move

    12    on, okay.

    13          I take it you don't recall the reason that you were

    14    asked to evaluate Mr. Kilmartin in 2015 in connection

    15    with this case?

    16    A.    No, that's not correct.         I didn't recall that I was

    17    being asked to evaluate his mental, emotional condition,

    18    his -- if that fit into his prior history of mental

    19    illness that I had assessed in 2008.             But the specific

    20    question of whether he was not criminally responsible, I

    21    don't recall that being -- that I was being asked that.

    22    That typically -- and also that would be a decision that

    23    would be made in -- in court, not in my report.

    24    Q.    All right.     Do you know that a notice was filed in

    25    this case?
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 86 of 142   PageID #: 3234
                                                                                     86




     1    A.    As I say, once I made the -- sent the report in I

     2    didn't hear anything else for a couple of years.

     3    Q.    Okay.    Does that mean you did not know that a notice

     4    had been filed?

     5    A.    I'm sorry, I did not?

     6    Q.    My question was did you know that a notice had been

     7    filed in this case?

     8    A.    Once I sent the report in I had no further contact

     9    with it, so I was not involved with the case after that.

    10    Q.    Okay.    But I still don't think you are answering my

    11    question.     I mean did you or didn't you know that a

    12    notice had been filed in this case?

    13    A.    Well, that's -- no, I did not know.

    14    Q.    Okay.    And the third time that you evaluated him was

    15    in 2018 with respect to this sentencing; correct?

    16    A.    Yes.

    17    Q.    All right.     And so in -- in the course of those

    18    evaluations you have -- you have interviewed him several

    19    times; right?

    20    A.    Yes.

    21    Q.    And you have consistently found that he had, what,

    22    average or above average intelligence; right?

    23    A.    Yes.

    24    Q.    That his mood was appropriate during your meetings

    25    with him; correct?
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 87 of 142   PageID #: 3235
                                                                                     87




     1    A.    Yes.

     2    Q.    That he -- that he wasn't, for example, experiencing

     3    one of these manic or depressive episodes; right?

     4    A.    At the time I saw him?

     5    Q.    At the times that you saw him.

     6    A.    At the times I saw him, that's correct.

     7    Q.    Right.     That his thinking appeared to be rational

     8    and linear; right?

     9    A.    Yes.

    10    Q.    That he was competent; right?

    11    A.    I'm sorry?

    12    Q.    In layman's terms that he was competent when he was

    13    dealing with you; right?

    14    A.    At the time I saw him, yes.

    15    Q.    When you interviewed him; right?

    16    A.    Yes.

    17    Q.    You have interviewed him at least three times;

    18    right?

    19    A.    If we're going to go through my report, I will --

    20    let me take -- refer to that.

    21    Q.    I am not going through your report.             I am asking you

    22    do you remember that you interviewed him three separate

    23    occasions in connection with three separate evaluations?

    24    A.    Yes.     But if you are going to ask me about specifics

    25    in my report, I would like to see them in front of me.
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 88 of 142   PageID #: 3236
                                                                                     88




     1    Q.    Okay.    I don't think we're there yet, but if at any

     2    point you want to refer to your report let me know;

     3    okay?

     4    A.    Okay.

     5    Q.    All right.     And amongst the other things that he

     6    consistently told you was that he really did not like

     7    Riverview; right?

     8    A.    He -- that's correct.

     9    Q.    That he found that an extremely unpleasant place to

    10    be; correct?

    11    A.    Yes.

    12    Q.    So now and -- and then let's talk a little more

    13    specifically about the -- the most recent -- the 2015

    14    interview; right?

    15    A.    Okay.

    16    Q.    And, you know, he -- he told you he was -- you know,

    17    he had been -- he gave you a history during that -- that

    18    interview; right?        You reviewed his history together?

    19    A.    Yes.

    20    Q.    And you have talked about this on direct

    21    examination; right?

    22          He -- he was found not guilty by reason of insanity

    23    of the -- of the aggravated assault; right?

    24    A.    Right.

    25    Q.    He was committed to Riverview; right?
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 89 of 142   PageID #: 3237
                                                                                     89




     1    A.    That's my understanding, yes.

     2    Q.    Right.     These are things that you discussed with

     3    him; right?      That -- that he told you; right?

     4    A.    Yes, I caught up on the history.

     5    Q.    Okay.    Right.    And -- and -- and, as you described

     6    in your direct testimony, the -- the terms of those

     7    kinds of commitments are you -- you are there until you

     8    demonstrate that you are no longer sick and dangerous,

     9    in lay terms; right?

    10    A.    Basically, yes.

    11    Q.    Okay.    And that he had been making progress, right,

    12    at Riverview?

    13    A.    Yes.

    14    Q.    Right.     That he had gotten a job working at Sam's

    15    Club; right?

    16    A.    Yes.

    17    Q.    And that he had managed to get increased privileges

    18    over time; right?

    19    A.    Yes.

    20    Q.    To the point where he was living off campus in a --

    21    in a -- in an apartment in Augusta; right?

    22    A.    Yes.

    23    Q.    First a supervised apartment and then later on his

    24    own --

    25    A.    Correct.
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 90 of 142   PageID #: 3238
                                                                                     90




     1    Q.    -- right?     And then he -- he told you that he had

     2    been falsely accused, right, of shoplifting the

     3    Preparation H; right?

     4    A.    Right.

     5    Q.    That's what he consistently told you in your

     6    interviews with him, too, 2015 and '18; correct?

     7    A.    That -- yes.

     8    Q.    All right.     You now know that isn't true; right?

     9    A.    I have learned that, yes.

    10    Q.    Okay.    And -- and one of the factors that affects

    11    the quality of your opinions is the accuracy and

    12    reliability of the information that they are based on;

    13    right?

    14    A.    Yes.

    15    Q.    All right.     So in this respect at least you now know

    16    that he -- if you didn't otherwise -- that he may not

    17    always have been the most reliable reporter; right?

    18    A.    He has in this case and -- yes.

    19    Q.    I mean there are others --

    20    A.    Although the federal report states he is a reliable

    21    informant.      There is a statement in there about that.

    22    Q.    All right.     You are referring to the Fort Devens

    23    evaluations?

    24    A.    Yes.

    25    Q.    All right.     But now I am asking you about you, your
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 91 of 142   PageID #: 3239
                                                                                     91




     1    experience.      You know, at least at this point based on

     2    your personal experience, that he is not -- I mean if

     3    you didn't otherwise, he is not entirely a reliable

     4    reporter; right?

     5    A.    That's correct.

     6    Q.    All right.     And then it was because of -- of getting

     7    caught shoplifting that he became -- or that he -- he

     8    becomes depressed; right?          That triggers a bout of

     9    depression, a cycle of depression?

    10    A.    Yeah, triggers his fears that he is going to be sent

    11    back to --

    12    Q.    Riverview?

    13    A.    -- Riverview.

    14    Q.    Which he really doesn't like?

    15    A.    Really doesn't like.

    16    Q.    Okay.    And, amongst other things, he quits his job;

    17    right?

    18    A.    Yes.

    19    Q.    Right?    He is researching suicide online; right?

    20    A.    Yes.

    21    Q.    He is neglecting his appearance; right?

    22    A.    That's what he told me, yes.

    23    Q.    These are things that he told you in your

    24    interviews; right?

    25    A.    Yes.
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 92 of 142   PageID #: 3240
                                                                                     92




     1    Q.    Okay.    But -- but, for example, you know that during

     2    this time he is being seen regularly by Riverview;

     3    right?

     4    A.    He was seen periodically.          I only have one record

     5    from one -- I have very limited information from that

     6    period of time from Riverview.

     7    Q.    All right.

     8    A.    I do have one note from one of his doctors.

     9    Q.    All right.     So you don't have the complete Riverview

    10    file of his -- of his commitment there?

    11    A.    I just received this.         I don't -- I don't know if I

    12    have the complete file or not, but I -- what I have is

    13    limited.

    14    Q.    You have only one report you say?

    15    A.    There is one physician report and there are two or

    16    three reports to the Court regarding his status.

    17    Q.    All right.     But you are familiar with Riverview and

    18    its operations; right?

    19    A.    Well, a lot of it, yes.

    20    Q.    I mean you have had substantial experience with --

    21    with their operations, their commitments; right?

    22    A.    Well, I am not sure what -- operations is a big

    23    term, but any -- what part of the operations?

    24    Q.    Well, the fact that they on an inpatient basis see

    25    their patients regularly, and document those -- those
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 93 of 142   PageID #: 3241
                                                                                     93




     1    meetings and sessions, and that there are substantial

     2    medical records especially of someone who has been

     3    committed to Riverview for years; right?

     4    A.    Yes.    I have -- I have seen a -- a number of those

     5    records, that's correct.

     6    Q.    In the course of the many evaluations that you have

     7    conducted including for the state; correct?

     8    A.    Yes.

     9    Q.    Okay.    But -- and -- and you would expect that there

    10    would be a substantial medical record from Riverview

    11    with respect to Mr. Kilmartin's commitment; correct?

    12    A.    I imagine the entire file is monumental.

    13    Q.    Okay.    And you know that Fort Devens had a copy of

    14    that file; right?

    15    A.    Yes.

    16    Q.    All right.     But you did not?

    17    A.    I don't know if -- if they got the whole file or

    18    what, but there is mention there.            They did list what

    19    they had.

    20    Q.    In their report?

    21    A.    Yes.

    22    Q.    Okay.    And it -- it -- in your experience when

    23    Riverview -- when they are supervising someone in the

    24    community, as you testified on direct examination, there

    25    is an ACT team that follows them; right?
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 94 of 142   PageID #: 3242
                                                                                     94




     1    A.    Yes.

     2    Q.    And -- and supervises them and makes records of

     3    those supervisions; right?

     4    A.    Yes.

     5    Q.    All right.     And -- and typically there will be

     6    periodic -- you said periodic meetings with the -- with

     7    the supervising psychiatrist; right?

     8    A.    With the, I'm sorry?

     9    Q.    Typically they will -- the person in the community

    10    will have regular meetings with the supervising

    11    psychiatrist?

    12    A.    I don't know just how that goes.            That's -- the one

    13    medical note I got I think was from a psychiatrist.

    14    Q.    I'm sorry, was what?

    15    A.    It was from the psychiatrist.

    16    Q.    The psychiatrist who was overseeing Mr. Kilmartin?

    17    A.    Yes.

    18    Q.    Okay.    Was that Dr. Manin?

    19    A.    Yes.

    20    Q.    Okay.    But that's -- that's typical in these

    21    situations.      You know that from your experience apart

    22    from this case; correct?

    23    A.    Yes, there will be a number of people involved in

    24    the team who follow the person as the ACT program is

    25    typically a team approach.
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 95 of 142   PageID #: 3243
                                                                                     95




     1    Q.    All right.     And the team -- the team follows and

     2    supervises the person in the community; correct?

     3          And then typically there are also regular meetings

     4    with the -- the -- the psychiatrist overseeing the case;

     5    right?

     6    A.    You are asking me details of things that I have not

     7    been directly involved with.           I am going on the basis of

     8    my experience with others.          I haven't worked with an ACT

     9    team in -- at Riverview, but it would be typical that

    10    the -- the team would have some supervisory input from a

    11    medical doctor, yes.

    12    Q.    Well, I think my -- all right.           Did you know that

    13    Dr. Manin was seeing Mr. Kilmartin every two weeks

    14    during this time?

    15    A.    I didn't know the exact frequency.             I think

    16    somewhere in the records I saw reference to that, that

    17    he was being seen every two weeks.

    18    Q.    Okay.    And would it surprise you to learn that Dr.

    19    Manin didn't note I mean any psychotic symptoms during

    20    the time that you have opined that Mr. Kilmartin was

    21    experiencing this major illness that was affecting his

    22    perception of reality and ability to, you know, perceive

    23    and -- and relate to the -- the real world?

    24    A.    Certainly if that -- that did not come to light,

    25    from what I understand; and, yes, that would be
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 96 of 142    PageID #: 3244
                                                                                      96




     1    something that would be of some concern.                  Although

     2    having done this work for many years, and knowing the

     3    circumstances with Mr. Kilmartin, it is plausible to me

     4    that he concealed those symptoms because he didn't want

     5    to be sent back to Riverview.           And if he tells them I am

     6    really getting crazy again, he is put -- puts himself at

     7    risk for being sent back.

     8    Q.    But he --

     9    A.    People often don't tell you the whole story.

    10    Q.    All right.     But that would bespeak a certain amount

    11    of self-control on Mr. Kilmartin's part, wouldn't it?

    12    A.    Yes.

    13    Q.    And appreciation of the situation, the reality of

    14    his situation?

    15    A.    Yes.

    16    Q.    Now, going on with the -- the -- the history that

    17    you discussed in the 2015 interview, I mean again you

    18    have testified about this on direct how he researched

    19    suicide online, how he found -- you know, how he found

    20    the blog site devoted to suicide and through it met

    21    other depressed people; correct?

    22          How he figured out how to obtain actual potassium

    23    cyanide; correct?

    24    A.    Yes.

    25    Q.    How he offered to sell it to some of these people
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 97 of 142   PageID #: 3245
                                                                                     97




     1    that he had met on the Internet; correct?

     2    A.    Yes.

     3    Q.    Right?    And how he -- he didn't send them Epsom salt

     4    -- he didn't send them cyanide, he sent them Epsom salts

     5    instead?

     6    A.    Yes.

     7    Q.    Right.    And he told you that; right?

     8    A.    Yes, I -- I learned it from him and from others in

     9    the -- in the records but.

    10    Q.    Did you -- did you explore that with him?                Did you

    11    press him on that?        Did you ask him why it was he -- he

    12    was doing that?

    13    A.    You are speaking of 2018 now at which point he had

    14    been convicted, so he gave rather vague answers.                  Or my

    15    recall is that he gave somewhat vague answers about why

    16    he did that.      He was getting money.         He was getting some

    17    money for it, so that certainly was a plausible

    18    recommendation.       I mean plausible explanation.

    19    Q.    He told you about how he sent Denton Epsom salts at

    20    first; correct?

    21    A.    Yes.

    22    Q.    And how Denton got angry?

    23    A.    Yes.

    24    Q.    Irate I think is the word you used; right?

    25    A.    Could have been.       But, yes, Denton was quite upset.
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 98 of 142   PageID #: 3246
                                                                                     98




     1    Q.    All right.     And then in 2015 he told you he agreed

     2    to send him cyanide to -- to -- to placate him, right,

     3    but sent him Epsom salts the second time; right?

     4          That's what he told you in 2015; right?

     5    A.    Yes.

     6    Q.    Okay.    Now that wasn't true either, right, you know

     7    that now?

     8    A.    I know that he has been convicted of sending him

     9    cyanide.      My understanding is there were traces of

    10    cyanide found in the packet that he sent Denton the

    11    second time.

    12    Q.    Yep.    Well, I mean do you believe that he was being

    13    untruthful with you then in 2015 when he -- when he

    14    claimed that he sent Denton Epsom salts the second time?

    15    A.    You know, the jury heard the evidence, and they

    16    decided that, and I defer to them.

    17    Q.    Okay.    But I am interested in you and your opinions

    18    and how this information affects you and your opinions.

    19    A.    I understand that he denied sending him cyanide on

    20    the second occasion.

    21    Q.    But what about the fact that he denied it to you and

    22    that appears to be untrue --

    23    A.    Well, that was --

    24    Q.    -- does that cause you any concern about the -- the

    25    accuracy and the reliability of the opinions that you
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 99 of 142   PageID #: 3247
                                                                                     99




     1    have offered on the basis of information he provided

     2    you?

     3    A.     I am always -- there is always a concern about the

     4    veracity of what a person is -- tells me.                 It depends on

     5    what they are saying and what the circumstances are.                   In

     6    the 19 -- in 2015 he was denying having sent cyanide to

     7    Denton.     He was -- it was -- his defense was I didn't,

     8    you know, do it, he must have gotten cyanide from

     9    someone else.       And he is not going to tell an

    10    independent examiner that, you know, my defense is a

    11    lie, yeah, I did send him the cyanide.

    12    Q.     Well, how about this, I mean doesn't that bespeak I

    13    mean a certain understanding of his situation right and

    14    wrong and an ability to act rationally at least in that

    15    context in dealing with you; right?

    16    A.     Yes, he -- he understood the -- absolutely.               I agree

    17    with that.

    18    Q.     All right.    So --

    19    A.     Again, I was not asked to see him regarding issues

    20    of criminal responsibility.           I can read you the reasons

    21    he was -- I saw him in 2015 from my report if you --

    22    Q.     All right.    Well, but in any event, putting it all

    23    together here today and speaking of that moment in time

    24    in 2015 when you're interviewing him, he -- he wasn't --

    25    he wasn't suffering from an illness then, he -- you
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 100 of 142   PageID #: 3248
                                                                                  100




      1    know, it wasn't affecting his ability to understand his

      2    situation right and wrong to perceive what was in his

      3    interest and what -- how to act and what to tell you in

      4    order to serve his self-interest; right?

      5    A.   That's correct in this -- especially in this regard.

      6    Q.   All right.      And then -- and then he -- he -- he told

      7    you about this -- the shoplifting, right, and how

      8    depressed he was, and how he was going to kill himself

      9    with the cyanide that he had gotten because it might

     10    mean he would have to go back to Riverview; right?

     11         We've talked about that before and you have

     12    testified about it before; right?

     13    A.   Right.     And, again, he denied to me that he had

     14    taken the Preparation H.         He said his brother-in-law had

     15    done that, and that's what I -- he told me.                And I

     16    understand that's been the focus of quite a bit of

     17    discussion and it is now accepted that he did take the

     18    Preparation H.

     19    Q.   And -- and we've talked about that already in -- in

     20    -- in our conversation here today.            He went on to tell

     21    you then, though, in 2015 that he succeeded in getting a

     22    favorable resolution of that shoplifting case; right?

     23    A.   Yes.     In December he got word from his attorney the

     24    case had been worked out.

     25    Q.   And -- and that that lifted his spirits and he was
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 101 of 142   PageID #: 3249
                                                                                  101




      1    no longer considering committing suicide himself because

      2    of that; right?

      3    A.   Yes.

      4    Q.   All right.      And as you have alluded I mean there has

      5    been a fair amount of discussion about how it was that

      6    he achieved that resolution of the shoplifting case;

      7    right?

      8    A.   Yes.    I have seen that testimony at the Grand Jury

      9    and Mr. -- brother-in-law's testimony.

     10    Q.   Okay.    Did you see the Government's exhibits

     11    relating to this issue?

     12    A.   I am not sure which --

     13    Q.   Well, the Grand Jury testimony is -- that -- those

     14    are some of the Government's exhibits.             Did you also see

     15    any of the police reports regarding the shoplifting?

     16    A.   I don't recall, but I understand that he -- it has

     17    been accepted and -- as truth that he -- he was the one

     18    who took this -- took the Preparation H.

     19    Q.   All right.      How -- how about do you know that he

     20    actively conspired with his wife and then brother-in-law

     21    to put up a false defense to that shoplifting case?                  Are

     22    you aware of that?

     23               MR. MERRILL:     Your Honor, I am going to object

     24    to this.     I was going to mention it before, but the

     25    Grand Jury transcripts do not support that there was a
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 102 of 142   PageID #: 3250
                                                                                  102




      1    conspiracy.     Deb Kilmartin and Mr. Ruminksi both

      2    indicate it was their idea and they did it.                There is no

      3    suggestion that Mr. Kilmartin was even aware of what

      4    they were doing in the beginning.            So to suggest that

      5    this was a conspiracy or that it was orchestrated by

      6    Mr. Kilmartin is just not supported by the exhibits the

      7    Government has submitted in this case.

      8              THE COURT:      You may proceed.

      9    BY MR. FRANK:

     10    Q.   I mean have you read any of those exhibits?

     11    A.   I read the Grand Jury testimony, the part that was

     12    provided.     There is a section in the middle that's --

     13    Q.   All right.      So you haven't seen, for example, I take

     14    it, letters that Mrs. Kilmartin and Mr. Kilmartin's

     15    brother-in-law wrote authorities asserting that it was

     16    the brother-in-law who shoplifted the Preparation H?

     17    You haven't seen those sort of writings?

     18    A.   I don't recall seeing those.

     19    Q.   Did you see an interview of the Dollar Store manager

     20    who caught Mr. Kilmartin red handed?

     21    A.   I don't recall seeing anything direct.               I understand

     22    that he thought that the person -- that Mr. Ruminski was

     23    not the person who he thought took the Preparation H.

     24    Q.   The shot -- the shop -- the shop manager?

     25    A.   Yes.
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 103 of 142   PageID #: 3251
                                                                                  103




      1    Q.     It was a woman, but -- but because -- do you -- do

      2    you understand that Mr. Ruminski actually came back one

      3    day and tried to persuade her that she had misidentified

      4    him?

      5           Did you see any reports to that effect?

      6    A.     That came across in his deposition.

      7    Q.     In his Grand Jury testimony he admitted that he went

      8    back --

      9    A.     Yes.

     10    Q.     -- to the store and tried to -- to falsely persuade

     11    the manager that she had misidentified him?

     12    A.     That's my understanding, yes.

     13    Q.     Okay.     From having read his Grand Jury transcript?

     14    A.     Right.

     15    Q.     Okay.     Well, I mean this is all happening the same

     16    time as the fraud scheme, defrauding the other depressed

     17    and suicidal people, isn't it?

     18           You are aware of that, aren't you?

     19    A.     Yes.     Well, the shoplifting happened earlier.            I

     20    don't know -- that was in April of 2012, and I am not --

     21    Q.     Well, the --

     22    A.     I have to look at the -- when the -- when the

     23    testimony was, but it was worked out at some point.

     24    Q.     Well, you understand the basic sequence; right?                 The

     25    sequence is he -- he shoplifts the Preparation H and
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 104 of 142   PageID #: 3252
                                                                                  104




      1    gets caught and that's what triggers the depression that

      2    causes him to go looking to kill himself which leads him

      3    to meet the other depressed people he goes on to

      4    defraud; right?

      5         So that -- that's -- that's the -- the temporal

      6    sequence; right?

      7         And that -- that -- that he works together or -- or

      8    -- it is my characterization, but I think it is

      9    supported by the record, that he, his estranged wife and

     10    brother-in-law all act in this concerted fashion to

     11    persuade the district attorney that they have gotten the

     12    wrong man to avoid Mr. Kilmartin being returned to

     13    Riverview.     I mean if that's the case I mean does that

     14    -- does that cause you any concern about your opinions?

     15    A.   No.

     16    Q.   In your 2015 interview Mr. Kilmartin told you that

     17    Andrew Denton must have gotten the real cyanide from

     18    someone else; right?

     19    A.   Yes.

     20    Q.   Okay.    And that wasn't true either, you know that

     21    now; right?

     22    A.   I understand that was the jury's findings, yes.

     23    Q.   You have read the Fort Devens reports, right, and

     24    you are critical of them; right?

     25    A.   Critical of parts of them.           Parts of them are quite
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 105 of 142   PageID #: 3253
                                                                                  105




      1    well done, as I said.

      2    Q.   Okay.    Specifically critical in that they didn't

      3    seem to develop enough information about his mental

      4    state at the -- the -- the key moments in time, that

      5    being April of 2012 to about May of 2013, right, when

      6    his criminal activity is -- is happening; right?

      7    A.   Yes.

      8    Q.   All right.      But you -- I mean if they had the

      9    Riverview records during that time period, okay, they

     10    had a lot more contemporaneous information than you did,

     11    didn't they?

     12    A.   If they had that, they would have had -- yes, they

     13    would have had the information from whoever was

     14    following him during that period of time.

     15    Q.   Right.     And not just anybody but trained

     16    professionals; right?        In the field; right?

     17    A.   Yes.

     18    Q.   Okay.    Presumably --

     19    A.   He is back in Riverview in February, I believe, when

     20    they tested positive for cocaine and alcohol.

     21    Q.   Yeah, he winds up --

     22    A.   There were a couple of admissions around that time.

     23    Q.   He winds up getting revoked a couple of times for

     24    testing positive for cocaine and alcohol, that's right;

     25    but that's largely after the criminal activity that
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 106 of 142   PageID #: 3254
                                                                                  106




      1    underlies the federal criminal case, okay, and it is --

      2    in any event, Riverview is seeing him on some basis all

      3    during that time; okay?

      4    A.   I -- I accept it --

      5    Q.   All right.

      6    A.   -- as probably true.

      7    Q.   All right.      And --

      8    A.   I haven't seen the records.

      9    Q.   All right, you haven't seen the records.                But you

     10    know their general practice.          They are professionals.

     11    They document their -- their observations; right?                 Keep

     12    -- keep records; right?

     13    A.   Yes.

     14    Q.   In general; right?        And you are aware, at least from

     15    your review of Fort Devens report, that they claim to

     16    have received those records; right?

     17    A.   I have to look at that.          I don't -- I don't know if

     18    they listed just what they received.             There is -- there

     19    is a -- just a very simple outline of the various

     20    records they received without a lot of description of

     21    what's in it or.

     22    Q.   All right.      But if, in fact, they had all those

     23    records, then they had contemporaneous records of

     24    experienced professionals who are making observations at

     25    the time; right?
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 107 of 142   PageID #: 3255
                                                                                  107




      1    A.     Right.

      2    Q.     Okay.    And they had that information which you did

      3    not?

      4    A.     Okay.    What's -- I don't understand the question.

      5    Q.     Well, I -- I -- I think -- I think if you agree with

      6    my -- my premise, that's enough.

      7           You have already said that they -- they interviewed

      8    his estranged wife Debby.          Did you interview her?

      9    A.     No, I have never met her.        There was a phone

     10    interview I think that they listed.

     11    Q.     All right.    You -- you have seen their report, you

     12    have read their interview of Mr. Kilmartin?

     13    A.     Yes, I have read both reports.

     14    Q.     Did you note that they -- they found that he

     15    reported starting using cocaine in his 20s and that by

     16    the age of 30 he was using it three times a week?                 Do

     17    you recall that?

     18    A.     Yes, I recall that his use of alcohol and cocaine

     19    was serious.      I -- the exact dates I would have to look

     20    at the report.

     21    Q.     Okay.    And cocaine is particularly serious, isn't

     22    it, for -- for a person in -- like Mr. Kilmartin?

     23    A.     Well, alcohol -- it is -- alcohol is also very

     24    dangerous; but, yes, cocaine is a serious drug.

     25    Q.     One -- one is a depressive and the other is a
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 108 of 142   PageID #: 3256
                                                                                  108




      1    stimulant; right?

      2    A.    Yes.

      3    Q.    Okay.     And that's a bad combination for somebody who

      4    has a tendency to be bipolar or manic depressive, isn't

      5    it?

      6    A.    Yes.

      7    Q.    I mean it can trigger cycles, it can exacerbate

      8    cycles; right?

      9    A.    It can.

     10    Q.    I mean you noted yourself that that could be an

     11    explanation.      You thought -- you thought his -- his

     12    problems started later in I think his 40s; right?                 Or at

     13    least on questioning by Mr. -- by Mr. Merrill that's

     14    what you testified, wasn't it?

     15    A.    The onset was later than we typically see; but it is

     16    -- again, it is -- it happens fairly regularly.

     17    Q.    All right.     And one of the things that can trigger

     18    it is drug use and cocaine use in particular; correct?

     19    A.    I am not sure I'd just say cocaine in particular

     20    because serious alcohol use also is very destructive,

     21    but they are both significantly increased risk for

     22    mental and emotional problems and onset of possible

     23    mental disorders.

     24    Q.    All right.     And then their interview of

     25    Mr. Kilmartin and his other -- is -- is largely
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 109 of 142   PageID #: 3257
                                                                                  109




      1    consistent with yours; isn't it?

      2    A.   In terms of what?

      3    Q.   Well, the history that he --

      4    A.   That's a very broad statement.

      5    Q.   In terms of the history that he provided of, for

      6    example, the time period in 2012-2013?

      7    A.   The history is -- yes, it is consistent with what I

      8    understand.

      9    Q.   By the way, Fort Devens also tested Mr. Kilmartin;

     10    right?

     11         They -- they -- they -- they had him take a variety

     12    -- a battery of -- of psychiatric tests, did they not?

     13    A.   They took a couple.         They took the MMPI-2 which is a

     14    -- been around for a long time, widely used test.                 I

     15    think it is about 600 yes or no questions.                They also

     16    did an abbreviated intelligence test.             Those are the two

     17    that come to mind.

     18    Q.   Did you test him?

     19    A.   No, I don't -- I don't do testing.             I am a

     20    psychiatrist.

     21    Q.   And did you have him tested?

     22    A.   No.

     23    Q.   Amongst the results they noted in their report was

     24    that he had a tendency to exaggerate his mental health

     25    symptoms to portray himself as more disturbed than he
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 110 of 142   PageID #: 3258
                                                                                  110




      1    actually was.      Did you notice that finding in the

      2    testing?

      3    A.   Yes, I remember that, that he endorsed symptoms of

      4    -- that are to a greater extent than is commonly seen;

      5    but I also think they -- I also recall they said the

      6    test results were valid.         There are questions that are

      7    stated the same way in different parts of the exam to

      8    test consistency and validity in the MMPI.

      9    Q.   All right.      And the bottom line in their reports --

     10    although they -- they largely agreed with your

     11    diagnoses, right, that he was bipolar, for example;

     12    right?

     13    A.   Yes, we're -- again --

     14    Q.   Largely consistent?

     15    A.   -- where it -- which one you pick, schizoaffective

     16    with bipolar or bipolar with psychotic features, people

     17    may disagree but it is not important.             The important

     18    thing is what are the symptoms and what are the effects

     19    on behavior.

     20    Q.   Okay.    And -- and they found him competent and

     21    criminally responsible; right?

     22    A.   Yes.

     23    Q.   All right.      And in particular they -- they noted

     24    that his claim to have been cycling in and out of

     25    psychoses during the time period wasn't credible; right?
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 111 of 142   PageID #: 3259
                                                                                  111




      1    A.   Yeah, they made a statement about that that I don't

      2    know if it was the intern, but she is wrong.                There are

      3    people -- there is even a type of manic depressive

      4    illness called rapid cycling, and people who have this

      5    disorder are vulnerable to having fairly quick mood

      6    shifts.    And, you know, I have seen people who come in

      7    manic and two days later they are in a severe

      8    depression, so I -- I would disagree with that.

      9    Q.   All right.      And another component of their finding

     10    was that one that I asked you about earlier, the fact

     11    that he was being seen regularly all during this time,

     12    being supervised in the community, seeing Dr. Manin

     13    periodically, and that the evaluators at Fort Devens

     14    found it hard to believe that Mr. Kilmartin would be

     15    able to conceal from those experienced professionals,

     16    you know, the kind of cycling in and out of deep

     17    depression and manic highs that -- that, you know, that

     18    would be hard for him to conceal that from them.

     19    A.   Well, that's just not so.          Unless the person is

     20    forwardly psychotic.        Unless the person is, as I say, in

     21    a severe manic state or so depressed they can't move.

     22    But it is very common if a person gets brought into the

     23    emergency room, or comes in for an evaluation that they

     24    don't really want or they object to, and put on a very

     25    good face, and can pull it together for that time that
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 112 of 142   PageID #: 3260
                                                                                  112




      1    they are being observed.

      2         Now, it is my understanding that he was -- he was in

      3    good control also while he was at Fort Devens.

      4    Presumably he wasn't drinking alcohol or smoking -- or

      5    taking cocaine, he was on medication.

      6    Q.   Although you -- you know, apparently from your

      7    review of records or otherwise, that I mean shortly

      8    after he kills -- he sends cyanide to -- to Denton I

      9    mean he starts testing positive for cocaine and alcohol,

     10    right, and gets revoked; right?

     11    A.   That's correct.       That was long before he went to

     12    Fort Devens.

     13    Q.   Okay.    But in terms of -- in terms of, you know,

     14    what might have been happening during the time that he

     15    is committing fraud and -- and sending Epsom salts and

     16    cyanide, I mean if he -- if he gets caught using cocaine

     17    and alcohol shortly after that period I mean does it

     18    cause you any concern that he might have been using it

     19    earlier during the period that he was criminally active

     20    and that it might have impacted that?

     21    A.   I -- I would fully agree that it would be -- the

     22    truthfulness of his not using alcohol and drugs during

     23    that time is something to be --

     24    Q.   Suspicious of?

     25    A.   -- concerned about.         Again, if he was doing that he
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 113 of 142   PageID #: 3261
                                                                                  113




      1    would be subject to being returned to Riverview.                 But,

      2    yeah, I -- I would agree people are often not

      3    forthcoming about their use of substances.

      4    Q.   When you interviewed him the most recent time, the

      5    third time in 2018 in connection with this proceeding, I

      6    mean he again told you largely the same story he had

      7    told you before, correct, in your interview; right?

      8    A.   I have to --

      9    Q.   You are not sure?        Well, I mean how about this, he

     10    continued to deny sending cyanide to Denton the second

     11    time; right?

     12    A.   Yeah.    This was just a -- it was an -- basically an

     13    interval evaluation.

     14    Q.   A what evaluation?

     15    A.   Interval.      You know, what had happened since I last

     16    saw him and --

     17    Q.   An update?

     18    A.   -- and to see what his mental status was like.

     19    Q.   Okay.    All right.      But he -- again you took some

     20    history from him again, I take it, and he told you

     21    largely that this -- the same story including denying,

     22    even at that point, that he had sent Denton cyanide the

     23    second time; correct?

     24    A.   Could you point me to that?           I don't recall.        Well,

     25    no, let's see.      Well, he denied that he sent him cyanide
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 114 of 142   PageID #: 3262
                                                                                  114




      1    to stop him from testifying.          That's on the bottom of

      2    page five.

      3    Q.   Okay.     Well, that would have been -- all right.              He

      4    denied sending him cyanide.          So even --

      5    A.   To stop him from testifying.

      6    Q.   Yep.     Well, are you drawing a distinction there?

      7         Did he admit sending him cyanide for some other

      8    purpose at that point?

      9    A.   Well, the other purpose would be to kill himself,

     10    but it had nothing to do with his testifying.

     11    Q.   Okay.     But what did he tell you?

     12    A.   Well, that's -- that reflects what he told me, that

     13    he did not send him cyanide to interfere with him as a

     14    witness in this.

     15    Q.   So he denied obstructing -- the motive to obstruct

     16    justice?

     17    A.   Yes.

     18    Q.   Okay.     But did he claim he -- he -- did he admit he

     19    sent him cyanide?

     20    A.   I am not sure -- I don't recall pressing him on

     21    that.    He had been convicted at that point --

     22    Q.   You --

     23    A.   -- of sending him cyanide.

     24    Q.   You weren't concerned, you didn't think that that

     25    was a significant enough point to press him on?
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 115 of 142   PageID #: 3263
                                                                                  115




      1    A.   Not at that point, he has been convicted.                I am not

      2    going to try his case.         I am not the trier of fact

      3    anyway on these.

      4    Q.   Well, I understand that; but, again, are you -- how

      5    concerned are you that -- I mean he is the primary

      6    source of information on which you base your

      7    conclusions, isn't he?

      8    A.   He is -- yes, he is certainly one, but also the

      9    prior history and --

     10    Q.   Okay.    But all of that comes from him; right?

     11    A.   No, there is records from Spring Harbor, there are

     12    records from --

     13    Q.   Did you review records from Spring Harbor in

     14    connection with the 2015 and 2018 evaluations?

     15    A.   I would have to -- I had them for the 2018, as I

     16    recall.    I would have to look back for the 2015.

     17    Q.   Okay.    But they wouldn't have had anything to do

     18    with his mental state during 2012.            I mean they -- they

     19    were years before; right?

     20    A.   That's correct.       But if he has been psychotic and

     21    had these symptoms in the past, and this is a chronic

     22    illness that's prone to relapse, then that is very

     23    relevant information.

     24    Q.   Okay.    But, as I understood your earlier testimony,

     25    of paramount importance to you is his mental state at
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 116 of 142   PageID #: 3264
                                                                                  116




      1    the time of the offenses; correct?

      2    A.   Yes.

      3    Q.   And your information about his mental state at the

      4    time of the offenses comes almost entirely from Sidney

      5    Kilmartin?

      6    A.   That's -- that is correct.

      7    Q.   Okay.    So aren't you --

      8    A.   During that time frame.

      9    Q.   Well, at all times.

     10    A.   No, I have information from hospitalizations where

     11    he was psychotic.

     12    Q.   You are talking about the Riverview records?

     13    A.   No, I am talking -- well, primarily from the prior

     14    records from Spring Harbor.

     15    Q.   Yeah, but that's -- that's years before the -- the

     16    criminal events at issue in this case, and as I

     17    understand you what is of paramount importance to you

     18    and your opinions are the defendant's mental state at

     19    the time of the offense.         We're talking about 2012

     20    primarily, April to December of 2012; right?

     21    A.   Yes.

     22    Q.   Okay.    And the vast majority of your information

     23    about his mental state at that time comes from him;

     24    correct?

     25    A.   Yes.
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 117 of 142   PageID #: 3265
                                                                                  117




      1    Q.   Okay.    So you should be concerned about his

      2    reliability as a reporter; right?

      3    A.   I am always concerned about the reliability, yes.

      4    If there was reliable information to the contrary, if

      5    somebody had gone into his place and saw he was doing

      6    fine, and that's documented, then it would be of concern

      7    to me, yes.

      8    Q.   You didn't -- you didn't, for example, read the --

      9    you know there are trial transcripts have been ordered

     10    in this case so that there is a transcript of all the

     11    witness testimony?

     12    A.   No, I am not aware of that.

     13    Q.   So you haven't read those, for example?

     14    A.   No.

     15    Q.   On direct examination you talked about how

     16    Mr. Kilmartin's illness was affecting his perception of

     17    reality during 2012; right?

     18         You -- you believe it -- it was; correct?

     19    A.   Yes.

     20    Q.   All right.      But I mean at least in several

     21    significant respects, at least significant to this case,

     22    I mean he was pretty accurate; right?

     23         I mean he understood that -- that he had jeopardized

     24    his release from Riverview by -- by shoplifting the

     25    Preparation H; right?        That -- that was accurate --
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 118 of 142   PageID #: 3266
                                                                                  118




      1    A.   Yes.

      2    Q.   -- right?      And he acted in a rational, goal-oriented

      3    manner in order to avoid that eventuality which he

      4    disliked the prospect of; correct?

      5    A.   Well, I -- as you brought up, his dealing with the

      6    Preparation H accusations was initiated by his sister

      7    and she enlisted her brother.

      8    Q.   Okay.    So you have only read their Grand Jury

      9    testimony.     You are not aware of any of the other

     10    sources of information about that, is that -- that's

     11    what you are saying?

     12    A.   Well, I understood from you earlier that --

     13    Q.   Well, no, my representations to you were that he

     14    acted in concert with his ex-wife, estranged wife, and

     15    brother-in-law to, you know, put forward this false

     16    defense, and that ultimately he succeeded in getting a

     17    favorable disposition; but, as I understand you, all you

     18    know about that is what you read in the Grand Jury

     19    testimony?

     20    A.   As far as the resolution of that goes, yes.

     21    Q.   You said specifically that in December of 2012 --

     22    and this is when he sends real cyanide to Andrew Denton

     23    and Andrew Denton kills himself with it -- that

     24    Mr. Kilmartin told you he was in a highly depressed

     25    state; right?
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 119 of 142   PageID #: 3267
                                                                                  119




      1    A.   Yes.

      2    Q.   But you don't have the -- the Riverview records from

      3    the time period; right?

      4    A.   Just that one record from --

      5    Q.   Which -- which one do you have?            Did you remember

      6    whose note it was?

      7    A.   Well, I have Dr. Manin, and there are a couple of

      8    reports to the Court.        Now, you asked me to find it.

      9    Let me do that.

     10    Q.   Well, let me -- let me -- before we get --

     11    A.   Well --

     12    Q.   -- there let me just see.          You are the one who said

     13    you recall one record; right?

     14    A.   One record from the physician and several from the

     15    -- I think it is from the state forensic service to the

     16    Court.

     17    Q.   Okay.     Which one do you recall?

     18    A.   I recall one record from the physician.

     19    Q.   Is that Dr. Manin?

     20    A.   I think so --

     21    Q.   Well, do you --

     22    A.   -- but I would like to look at it.

     23    Q.   Well, do you have a recollection of it?               What --

     24    what do you recall about it?

     25    A.   You said I could look at my file if I need to, and I
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 120 of 142   PageID #: 3268
                                                                                  120




      1    am asking to do that.

      2    Q.   No, I -- I am happy to have you do so.

      3    A.   Okay.

      4    Q.   I just wondered if you recalled without having to

      5    refresh your recollection?

      6    A.   I recall seeing one record from Dr. Manin.

      7    Q.   But -- but nothing --

      8    A.   I don't know the date.

      9    Q.   Or the substance?

     10    A.   Oh, yes, the substance was he was doing fine.

     11    Q.   Okay.    So let me ask you is that -- is that the --

     12    the record from early January of 2013 where Dr. Manin

     13    talked about how he met with the patient today for 15

     14    minutes?

     15    A.   That sounds familiar; but, again, I -- to confirm I

     16    want to see it.

     17    Q.   Okay.    And -- and he told Dr. Manin that he was

     18    doing well, that he denied having any major problems,

     19    and specifically denied any thoughts of harm to himself

     20    or others.     Is that -- is that the record you are

     21    recalling?

     22    A.   That sounds familiar.

     23    Q.   Let me do this, let me show you what's been marked

     24    as Exhibit 6.

     25               MR. FRANK:     May I approach, Your Honor?
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 121 of 142   PageID #: 3269
                                                                                  121




      1               THE COURT:     You may.

      2    BY MR. FRANK:

      3    Q.   Doctor, let me show you what's been marked as

      4    Government's Exhibit 6, it is in the record.                Ask you to

      5    take a look at that.

      6    A.   Yes, this looks like the one that's in my file.

      7    Here, you want to take that?

      8    Q.   Well, have you found it in your file?

      9    A.   No.

     10    Q.   Okay.    So I will leave it with you in case you want

     11    to refer to it.       This is the record that you recall, I

     12    take it?

     13    A.   Yes.

     14    Q.   All right.      And it -- it is dated January 4th, 2013;

     15    right?

     16    A.   Yes.

     17    Q.   All right.      This is within days of Andrew Denton

     18    having killed himself with the cyanide that Sidney

     19    Kilmartin sent him, do you know that?

     20    A.   Yes.

     21    Q.   Because Andrew Denton killed himself on December

     22    31st, right, of 2012?

     23    A.   That's about -- that's the time frame that I recall.

     24    Q.   All right.      Do you know Dr. Manin?         Do you know who

     25    he is?
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 122 of 142   PageID #: 3270
                                                                                  122




      1    A.   No, I have never met him.

      2    Q.   Okay.    Do you -- do you know that he is a medical

      3    doctor?

      4    A.   That's -- yes.

      5    Q.   A psychiatrist?

      6    A.   That's my understanding, yes.

      7    Q.   Okay.    Who works at Riverview?

      8    A.   Yeah.    Or works with them in some capacity, yes.

      9    Q.   All right.      And that he was the psychiatrist who was

     10    supervising Mr. Kilmartin during this time period?

     11         Do you know that?

     12    A.   Oh, I just have the one record and it -- and.

     13    Q.   All right.      And -- and this -- I started asking you

     14    if you remember this.        I mean did you remember that Dr.

     15    Manin reported meeting with Mr. Kilmartin; right?

     16    A.   Yes.

     17    Q.   And that Kilmartin noted that he was doing well?

     18    A.   Yes.

     19    Q.   Right?     That he denied having any major problems;

     20    right?

     21    A.   Yes.

     22    Q.   That he noted that the holidays went very well;

     23    right?

     24    A.   Yes.

     25    Q.   He spent Christmas with his family and had a nice
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 123 of 142   PageID #: 3271
                                                                                  123




      1    dinner; right?

      2    A.     That's what he told Dr. Manin.

      3    Q.     Stayed up until --

      4    A.     That's what he told -- that's what he told Dr.

      5    Manin, yes.

      6    Q.     Okay.   Stayed up -- stayed up to watch the New York

      7    -- the -- the ball drop at Times Square; right?

      8    A.     That's what he told Dr. Manin or Dr. Manin recorded,

      9    yes.

     10    Q.     Okay.   That he was getting along well with others;

     11    right?

     12    A.     Yes.

     13    Q.     He was still frustrated by the shoplifting case;

     14    right?    Do you see that?

     15           It is middle of the second paragraph.              He -- he did

     16    note that he can still be very frustrated when he thinks

     17    about all the time that was lost dealing with his recent

     18    legal issue that he was pulled into by his

     19    brother-in-law; right?

     20           Do you understand that to be a reference to the

     21    shoplifting case?

     22    A.     I think that's likely, yes.

     23    Q.     All right.    He denied any thoughts of harm to

     24    himself or others; right?

     25    A.     Yes.
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 124 of 142   PageID #: 3272
                                                                                  124




      1    Q.   He was taking his medications as prescribed; right?

      2    A.   That's what he told him, yes.

      3    Q.   Felt that they were helpful?

      4    A.   Yes.

      5    Q.   Felt that his thoughts were working well?

      6    A.   Yes.

      7    Q.   That his moods were stable?           Right?

      8    A.   Yes.

      9    Q.   That he was eating and sleeping well?

     10    A.   Yes.

     11    Q.   And denied using any street drugs or alcohol; right?

     12    A.   Yes.

     13    Q.   I mean that is right around the time of this -- of

     14    this homicide; right?

     15    A.   Right around the time Denton died, yes.

     16    Q.   I mean and there is no hint in this record from this

     17    -- this psychiatrist of -- of any manic or depressive

     18    state; right?

     19    A.   That's correct.       In this -- in this note that is --

     20    totally agree with you.

     21    Q.   And likewise in the e-mail exchanges between Denton

     22    and Kilmartin I mean they are very rational, calm, cool,

     23    collected conversations, aren't they?

     24    A.   The -- they are short -- they are short e-mails.

     25    Some from Denton are a little longer, four or five
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 125 of 142   PageID #: 3273
                                                                                  125




      1    sentences; but, yes, they are organized and responsive.

      2    Q.   Right.     I mean Kilmartin appears to be coherent;

      3    right?

      4         He is -- he is responding appropriately, if not

      5    truthfully; correct?

      6    A.   Yes.

      7    Q.   I mean and that's all contemporaneous with --

      8    A.   With the time in question, absolutely, I agree with

      9    that.

     10    Q.   I mean this -- this business of forensic psychiatry

     11    is a -- it is not a hard science, is it?

     12         It is not an exact science; right?

     13    A.   No, we're not measuring numbers.

     14    Q.   I mean it is -- it is -- especially when you are

     15    relying upon people as your sources of information, I

     16    mean it -- you know, it can be difficult to draw

     17    conclusions and opinions that are -- that are accurate

     18    and reliable, isn't it?

     19    A.   Well, I wouldn't -- I don't agree with that.                 I

     20    think that there is a tremendous consistency within the

     21    disorders that I am trained to treat and assess, but

     22    each -- each individual has their own expression of it

     23    and will also report things differently.              Some people

     24    are -- elaborate, others are -- tend to deny what's

     25    going on.
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 126 of 142   PageID #: 3274
                                                                                  126




      1    Q.   But I mean it is hard to predict who is going to get

      2    sick, right, who is going -- who is going to fall

      3    mentally ill; right?

      4    A.   At what point?       When they are born or?

      5    Q.   At any point in time.         With any precision to know

      6    who is going to get sick, when they may get sick, what

      7    they may get sick with, with precision?

      8    A.   No.    I think if you have a person with some of the

      9    illnesses, disorders, you can predict -- not a hundred

     10    percent by any means, but that they may have other

     11    episodes, that they are at high risk for other episodes.

     12    And that would include psychotic disorder, mood

     13    disorders, severe anxiety disorders, so forth.                 There is

     14    an amazing consistency clinically.            Anyway.

     15               MR. FRANK:     I have no further questions, Your

     16    Honor.

     17               THE COURT:     Redirect?

     18               MR. MERRILL:     Yes, Your Honor.

     19                            REDIRECT EXAMINATION

     20    BY MR. MERRILL:

     21    Q.   Dr. Voss, with regard to Government Exhibit 6, do

     22    you have that in front of you?

     23    A.   Yes.    Actually, I found my copy, too.

     24    Q.   You, in fact, contacted me last night about this

     25    particular exhibit; correct?
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 127 of 142   PageID #: 3275
                                                                                  127




      1    A.   Yes.

      2    Q.   And what was your concern about it?

      3    A.   Well, the concern is I understood from my interviews

      4    with Mr. Kilmartin that he was having little or no

      5    contact with his family and that in this record it says

      6    that he went to his family's for the holidays, it went

      7    very well.     On Christmas he was with them and they had a

      8    nice dinner.      He was able to stay up and watch the New

      9    York Times Square ball drop at midnight.              Of course that

     10    would have been New Year's Eve.           He was getting along

     11    well with others.

     12         So in this record, which is presumably based on what

     13    he told Dr. Manin, he was just doing extremely well.

     14    This was in marked contrast to what I understood from

     15    him; that he was isolated in his home, not eating as he

     16    had, barricading the door at times, having some

     17    hallucinatory experiences episodic, was very depressed.

     18    He had acquired, you know, with great -- with

     19    substantial effort the cyanide.

     20         So I guess what would be of interest to me would be

     21    to see if -- if he acknowledged any of that to Dr. Manin

     22    or did he conceal it knowing that saying so would get

     23    him back into Riverview.

     24    Q.   And -- and you asked me to clarify that with

     25    Mr. Kilmartin; correct?
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 128 of 142   PageID #: 3276
                                                                                  128




      1    A.   I did.

      2    Q.   And did I tell you that I spoke to Mr. Kilmartin

      3    today specifically about this?

      4    A.   Yes.

      5    Q.   And did I tell you that Mr. Kilmartin had said that

      6    he told Dr. Manin what he needed to tell him in order to

      7    stay out of Riverview?

      8    A.   Yes.

      9    Q.   And did I tell you that Mr. Kilmartin said that he

     10    saw Dr. Martin (sic) two times per month and each time

     11    Dr. Manin asked him the same five questions?

     12    A.   Yes, and I think he told me that, too, at one of the

     13    interviews; but that's my understanding --

     14    Q.   Well --

     15    A.   -- of what you learned from him also.

     16    Q.   -- did he -- did he tell you that the questions were

     17    are you homicidal? are you suicidal? are you taking your

     18    medications? are you getting along with everybody? and

     19    what's today's date?

     20    A.   He -- I think that's in one of my reports that

     21    that's what he represented Dr. Manin -- his contacts

     22    with Dr. Manin were like, but that's -- and I understood

     23    that --

     24    Q.   Now, in --

     25    A.   -- that's what he told you today.
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 129 of 142   PageID #: 3277
                                                                                  129




      1    Q.   -- in the condition that you say that Mr. Kilmartin

      2    was in at this period of time, December, January --

      3    December 2012, January 2013, would he, being

      4    Mr. Kilmartin, be able to hold it together for 15

      5    minutes, as Dr. Manin writes, to -- to basically suggest

      6    to him that everything is hunky-dory in his life if he

      7    wanted to try to stay out of Riverview?

      8    A.   Yes.    And also having clear structure of what is

      9    going to be asked and answering specific questions

     10    rather than having to come up with your own productions

     11    would make that easier to do.           And, again, I have -- was

     12    -- I have been in this business a long time, and people

     13    can pull the wool over your eyes if they need to.

     14    Sometimes.

     15    Q.   So does it surprise you that he might have lied to

     16    Dr. Manin as to how well he was doing?

     17    A.   I -- I think that's extremely -- very plausible as

     18    again he was on the path for getting out from underneath

     19    the court and did not want to go back to Riverview.

     20    Motivation to cover that up was -- was understandable.

     21    Q.   So does that change any of the opinions that you

     22    have made here today?

     23    A.   No.

     24    Q.   Mr. Halsey asked you a number questions regarding

     25    the 2015 interview --
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 130 of 142   PageID #: 3278
                                                                                  130




      1              THE COURT:      Mr. Frank.

      2              MR. MERRILL:      I'm sorry?

      3              THE COURT:      Mr. Frank.

      4              MR. FRANK:      I answer to both, Your Honor.

      5              THE COURT:      You said Mr. Halsey.

      6              MR. MERRILL:      I'm sorry.      Mr. Frank, I'm sorry.

      7              THE COURT:      Mr. Bruce.

      8              MR. MERRILL:      I'm sorry.      Let me start again.

      9    BY MR. MERRILL:

     10    Q.   Mr. Frank asked you several questions about your

     11    evaluation in 2015; correct?

     12    A.   Yes.

     13    Q.   And when you do an evaluation you make it clear to

     14    the person you are evaluating that there is no

     15    doctor-patient privilege that attaches to that

     16    interview; correct?

     17    A.   Correct.

     18    Q.   And you make it clear to that person that you are

     19    going to make known to both sides what the results of

     20    your evaluation are; right -- correct?

     21    A.   Well, I -- the state forensic -- the courts handle

     22    it a little differently.         They typically make the report

     23    available to the defense attorney to review, and if he

     24    wants to, or she wants to, use that in the defense then

     25    it goes to both sides.         My understanding the report can
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 131 of 142   PageID #: 3279
                                                                                  131




      1    be quashed if it not going to be used and the defense

      2    wants to quash it.

      3    Q.   But on page two of your 2015 evaluation -- which is

      4    Exhibit 3, Your Honor -- you say Mr. Kilmartin was

      5    interviewed at the Somerset County Jail.              At the

      6    beginning of the evaluation Mr. Kilmartin was informed

      7    that his participation was voluntary, he could end the

      8    meeting at any time, he could decline to answer any

      9    specific questions.        Mr. Kilmartin was informed I will

     10    strive for objectivity and honesty in the evaluation.                  I

     11    will be paid for the evaluation or report by Mr.

     12    Billings, who was his attorney, but I am not an advocate

     13    for the defendant or the prosecution.             My findings could

     14    be helpful or unhelpful for the defendant or

     15    prosecution.      And my question to you is would it

     16    surprise you that somebody that is going to trial, that

     17    has entered a not guilty plea, might not admit to you or

     18    confess to you that they did the crime?

     19    A.   I think that's totally understandable.               He is not

     20    going to tell me something -- the person I am

     21    interviewing is not going to tell me something that

     22    would blow up his defense.

     23    Q.   But he knows this report is not private; correct?

     24    A.   That's correct.

     25    Q.   You advise him of that in the beginning?
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 132 of 142   PageID #: 3280
                                                                                  132




      1    A.   That's correct.       That's very -- that's a standard

      2    disclaimer and explanation informed consent, if you

      3    will, that I use and the other examiners use.

      4    Q.   Mr. Frank also asked you if Mr. Kilmartin was a --

      5    an intelligent person; do you recall that?

      6    A.   Yes.

      7    Q.   Is there any correlation between intelligence and

      8    mental illness?

      9    A.   No.    I mean -- no, not really, no.

     10    Q.   I had provided you with these exhibits that the

     11    Government has submitted, and we've talked about

     12    Government Exhibit 6.        Government Exhibit 30 and 31 were

     13    the Grand Jury -- partial Grand Jury transcripts of

     14    Deborah Kilmartin and John Ruminksi; do you recall that?

     15    A.   Yes.

     16    Q.   And you reviewed those; correct?

     17    A.   Yes.

     18    Q.   Did you read anything in there that suggested that

     19    they had made Mr. Kilmartin aware of what they were

     20    doing to try to get him out of this problem with the

     21    Preparation H?

     22    A.   I didn't -- I don't recall seeing anything to that

     23    effect.

     24    Q.   And I had also sent to you --

     25               MR. MERRILL:     And, Your Honor, this is Exhibit 5
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 133 of 142   PageID #: 3281
                                                                                  133




      1    in the motion for variant sentence.

      2    BY MR. MERRILL:

      3    Q.   I had sent you a information sheet from the World

      4    Health Organization about premature death among people

      5    with severe mental disorders?

      6    A.   Yes.

      7    Q.   Do you agree with what they say in there that the

      8    lifespan of people with severe mental disorders is

      9    shorter compared to the general population?

     10    A.   Yes, statistics have shown that quite convincingly.

     11    I just saw another summary of this article that confirms

     12    that.

     13    Q.   But, in general, mortality rates are higher for

     14    people that suffer from severe mental illness?

     15    A.   Yes.    They die younger.

     16    Q.   Lastly, do you have any doubt about the validity of

     17    the opinions you have issued here today as a result of

     18    the questions that Mr. Frank asked you?

     19    A.   No, I -- I stand by the opinions I have stated.                 As

     20    I told Mr. Frank, that if I have credible evidence that

     21    -- to the contrary I would be happy to look at that and

     22    amend my opinions if needed.          Or it would be -- could be

     23    of a particular incident would be, for example, Dr.

     24    Manin's notes around the time he was acquiring cyanide.

     25    I mean those are defined dates, we know that.                And if he
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 134 of 142   PageID #: 3282
                                                                                  134




      1    is reporting these -- he is giving these glowing reports

      2    that everything is just fine when he is online getting

      3    cyanide, I mean that indicates that he is covering up

      4    and for understandable reasons.

      5              MR. MERRILL:      Thank you, Dr. Voss.          No other

      6    questions, Your Honor.

      7              THE COURT:      Mr. Frank.

      8              MR. FRANK:      No, Your Honor, nothing further.

      9    Thank you.

     10              THE COURT:      Thank you.     You may stand down, sir.

     11    Thank you very much.

     12              THE WITNESS:      Thank you, Judge.        There are a

     13    couple of exhibits here.

     14              THE COURT:      Right.    The lawyers might have to

     15    turn those over whosever those are.

     16              MR. FRANK:      I think mine are already in the

     17    record, Your Honor.        This was just a working copy that I

     18    used during the examination.

     19              THE WITNESS:      Yep, you guys figure it out.

     20              THE COURT:      Thank you, sir.

     21              MR. MERRILL:      Your Honor, this was the one I had

     22    marked as 4A that I moved in.

     23              THE COURT:      Right.

     24                      (Discussion off the record.)

     25              THE COURT:      So are we going to finish today?            It
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 135 of 142   PageID #: 3283
                                                                                  135




      1    is 4:30.

      2               MR. MERRILL:     I -- I have just one character

      3    witness, Your Honor, and then I think we're prepared to

      4    make our -- our arguments.

      5               MR. FRANK:     I don't think we're going to finish

      6    by five today.

      7               MR. MERRILL:     Oh, I don't think we'll finish by

      8    five.

      9               MR. FRANK:     That's -- I mean -- I mean I don't

     10    have any witnesses, Your Honor, I just have allocution;

     11    but I know you have another witness, you have

     12    allocution, I think the defendant wants to speak.

     13               MR. MERRILL:     Correct.

     14               MR. FRANK:     So that's four, and then the Court

     15    need to pronounce sentence so.

     16               MR. MERRILL:     Could I at least have the

     17    character witness --

     18               THE COURT:     Oh, sure.     Yeah.    Yes.     Yeah.   Go

     19    right ahead.

     20               MR. MERRILL:     Call Paul McDermott.          Do you want

     21    him up there or do you want him, Your Honor?

     22               THE COURT:     I'm sorry.

     23               MR. MERRILL:     Do you want him here or on the

     24    witness stand?

     25               THE COURT:     No, it is fine that he -- he speaks
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 136 of 142   PageID #: 3284
                                                                                  136




      1    from the podium.       That's fine.

      2         Sir, would you state your name for the record and

      3    spell your last name.

      4              MR. MCDERMOTT:       Sure.    My name is Paul

      5    McDermott.     Last name is spelled M-c-D-e-r-m-o-t-t.

      6              THE COURT:      Yes, sir.

      7              MR. MCDERMOTT:       Good afternoon.       Thanks for the

      8    opportunity to address your court, Your Honor.                 As I

      9    said, my name is Paul McDermott.            I am Sid Kilmartin's

     10    first cousin.      I have lived in the area with Sid my

     11    entire life, except for a time during college, and I

     12    know Sid very well.

     13         Before I go too far, Mr. Frank, I very much enjoy

     14    your columns in The Forecaster, but Sid and I go way

     15    back.    I have a long-standing relationship with Sid.                I

     16    have only known him to be a caring person.

     17         He was a senior at Cheverus High School when I was a

     18    freshman at Cheverus High School.            At Cheverus there is

     19    a set of stairs known as the senior stairs.                Freshman

     20    were forbidden from walking up or down that -- the

     21    senior stairs.      One day I was late and took a chance and

     22    I got caught.      Sid was walking by as some seniors were

     23    about to throw me down the stairs, and it is about 16

     24    stairs, cinder block walls.          It is not -- wouldn't be

     25    anything fun.      Sid stopped them.        He didn't say stop, it
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 137 of 142    PageID #: 3285
                                                                                   137




      1    is my cousin, he just said stop.            And this is -- it put

      2    Sid at risk, to be honest with you.             It doesn't sound

      3    like much, but it really put Sid at risk.                 And it talks

      4    to his character because he was a varsity athlete on the

      5    football team, he was well regarded within the school,

      6    he was friends with everyone, and he had them stop -- he

      7    stopped them from throwing me down the stairs.                  Never

      8    returned the favor, but maybe today it will be my turn

      9    to do that.

     10         In the past few years his wife, Debby, and Sid and

     11    I, along with my wife, we rented a camp on Cliff Island,

     12    so I have spent a long -- long time with Sid.                 I know

     13    him quite well.       Hunting camp up in Milo, fishing up

     14    there.     Sid has always been a solid person.

     15         I noticed what I will call some dips or some -- some

     16    events in his life, and it seemed that they occurred

     17    after initial diagnosis of reactive arthritis or writer

     18    syndrome, osteoarthritis, and then his surgical

     19    procedure on his knee for which he was prescribed

     20    opioids.

     21         From what I have heard today, there was no detection

     22    of opioids in any of the toxicology tests; but I do know

     23    at that point that Sid would -- Sid would change

     24    somewhat.

     25         I -- I know he was having a tough time when I
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 138 of 142   PageID #: 3286
                                                                                  138




      1    couldn't reach him.        This most recent event with the

      2    cyanide he first came out in the first three weeks that

      3    he was out of Riverbend (sic), or its environs, he -- he

      4    and I would talk regularly.          He called me.        He wanted a

      5    reference -- to serve as a reference for him.                Then all

      6    of a sudden it is like he fell off the face of the

      7    earth.    And at that time I think it is my -- I think he

      8    was using illicit drugs again at that point.                Again

      9    self-medicate, I am not sure.           But over time the events

     10    as described in -- in this -- in these court proceedings

     11    took place, and here we are today.

     12         But I maintain in my own personal opinion that when

     13    you talked about vulnerable people I maintain that Sid

     14    is at the top of that pyramid of vulnerable people.

     15         The whole episode with -- with the cyanide, he

     16    wanted to use it to kill himself.            He had a previous

     17    attempt on his life using a complete month's supply of

     18    Zyprexa washed down with anti-freeze by himself, no one

     19    was there.     That's not someone who is going to take

     20    advantage of vulnerable people I don't think.                It was

     21    something that he did with the Epsom -- with the Epsom

     22    salts and the cyanide, and he was a vulnerable person.

     23         I think that -- again, my opinion, I think that Sid

     24    would do well to stay away from alcohol and stay with

     25    prescribed medications and cognitive therapy.                Again, I
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 139 of 142   PageID #: 3287
                                                                                  139




      1    am not Dr. Voss; but I have seen Sid in his best, and I

      2    have seen Sid at his worst.          Thank you for the

      3    opportunity to address your court today.

      4              THE COURT:      Thank you very much, Mr. McDermott.

      5         Mr. Merrill.

      6              MR. MERRILL:      Those are all the witnesses that

      7    defense has, Your Honor.

      8              THE COURT:      Okay.     Do you -- do you -- do we

      9    want to proceed forward and see if we can get this done?

     10              MR. MERRILL:      I agree with Mr. Frank, Your

     11    Honor, it is -- it is not going to happen by 5:00.

     12              THE COURT:      Right.

     13              MR. MERRILL:      I imagine we'll probably need

     14    another hour, hour and a half.

     15              MR. FRANK:      Yes.     I mean I think no more than an

     16    hour and a half, probably --

     17              MR. MERRILL:      Oh, I --

     18              MR. FRANK:      -- maximum hour and a half, but

     19    probably --

     20              THE COURT:      I don't -- I don't really think

     21    that's fair to the people who are the employees here,

     22    keep them here for -- until 6:00 on a Friday night.

     23              MR. MERRILL:      I agree, Your Honor.

     24              THE COURT:      Yep.     Not to mention the exhausted

     25    judge.    We can try and reset this.          I think the best
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 140 of 142   PageID #: 3288
                                                                                  140




      1    thing to do is work through the clerk's office and try

      2    and reset it quickly.

      3         If, in the interim, counsel would like to file

      4    something very briefly about what I should make of Dr.

      5    Voss's testimony.       There was a lot more testimony than I

      6    expected, frankly, and I am not sure what people think I

      7    -- I should glean from that.          But I am not going to let

      8    any memo delay the rescheduling.            So I will schedule it,

      9    and if you want to file something you can.                And if you

     10    can't get to it, then that's all right as well.

     11         Why don't we do this, why don't we ask counsel to be

     12    in touch with the clerk's office and I will try and

     13    prioritize this.       I am going to be away most of next

     14    week, but I think the week after that.             I think it is

     15    imperative for Mr. Kilmartin's own knowledge that he

     16    knows what's going to happen in his life, and there is

     17    never any, it seems to me, advantage in delaying

     18    sentencing if it can be done promptly.             All right?

     19              MR. FRANK:      Yes, Your Honor.

     20              MR. MERRILL:      Yes, Your Honor.        And --

     21              THE COURT:      One thing -- one thing --

     22              MR. MERRILL:      -- I was --

     23              THE COURT:      -- before we break, it is very

     24    confusing what exhibits have been introduced and what

     25    exhibits haven't been introduced.            You made reference to
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 141 of 142   PageID #: 3289
                                                                                  141




      1    things that are on the docket that you are sort of

      2    incorporating by reference.          What I would suggest is

      3    that prior to the time of the next hearing that the

      4    Government file an exhibit list and the defense file an

      5    exhibit list.      Make sure that the exhibit list

      6    corresponds, to the extent it does, with what's on the

      7    docket so that we know what's been incorporated.                 And

      8    then make sure that those things that are not on the

      9    docket have been copied and marked and presented to the

     10    clerk so that we have an accurate record of the

     11    proceedings here.       All right?

     12         Is there anything further from the Government before

     13    we break?

     14              MR. FRANK:      No, Your Honor.

     15              THE COURT:      Anything further from the defendant?

     16              MR. MERRILL:      No.    Can I leave Exhibit 4A with

     17    the clerk now?

     18              THE COURT:      Sure, yes, but why don't you file

     19    the exhibit list so that --

     20              MR. MERRILL:      No, I will.

     21              THE COURT:      And check with the clerk and make

     22    sure you know what she has because I don't think she

     23    thinks she has what you think she has.             All right?

     24              MR. MERRILL:      I will do that, Judge.          Thank you.

     25                       (TIME NOTED:       4:39 p.m.)
Case 1:14-cr-00129-JAW Document 291 Filed 01/30/19 Page 142 of 142   PageID #: 3290
                                                                                  142




      1                        C E R T I F I C A T I O N

      2         I, Tammy L. Martell, Registered Professional

      3    Reporter, Certified Realtime Reporter, and Official

      4    Court Reporter for the United States District Court,

      5    District of Maine, certify that the foregoing is a

      6    correct transcript from the record of proceedings in the

      7    above-entitled matter.

      8         Dated:     January 30, 2019

      9                    /s/ Tammy L. Martell

     10                    Official Court Reporter

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25
